Exhibit 10.1
EXECUTION VERSION
 
COMMERCIAL VEHICLE GROUP, INC., and
EACH OTHER BORROWER,
as Borrowers
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
Dated as of April 26, 2011
$40,000,000
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
BANK OF AMERICA, N.A.,
as Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    32  
1.3. Uniform Commercial Code
    32  
1.4. Certain Matters of Construction
    33  
1.5. Certifications
    33  
1.6. Times of Day
    33  
SECTION 2. CREDIT FACILITIES
    34  
2.1. Revolver Commitments
    34  
2.1.1. Revolver Loans
    34  
2.1.2. Revolver Notes and Denominations
    34  
2.1.3. Use of Proceeds
    34  
2.1.4. Voluntary Reduction or Termination of Revolver Commitments
    34  
2.1.5. Overadvances
    35  
2.1.6. Protective Advances
    35  
2.2. [RESERVED]
    35  
2.3. Letter of Credit Facilities
    35  
2.3.1. Issuance of Letters of Credit
    36  
2.3.2. Reimbursement; Participations
    37  
2.3.3. Cash Collateral
    38  
SECTION 3. INTEREST, FEES AND CHARGES
    38  
3.1. Interest
    38  
3.1.1. Rates and Payment of Interest
    38  
3.1.2. Application of LIBOR to Outstanding Loans
    39  
3.1.3. Interest Periods
    39  
3.2. Fees
    39  
3.2.1. Unused Line Fee
    39  
3.2.2. LC Facility Fees
    40  
3.2.3. Other Fees
    40  
3.3. Computation of Interest, Fees, Yield Protection
    40  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
3.4. Reimbursement Obligations
    40  
3.5. Illegality
    41  
3.6. Inability to Determine Rates
    41  
3.7. Increased Costs; Capital Adequacy
    41  
3.7.1. Change in Law
    41  
3.7.2. Capital Adequacy
    42  
3.7.3. Compensation
    42  
3.8. Mitigation
    42  
3.9. Funding Losses
    43  
3.10. Maximum Interest
    43  
SECTION 4. LOAN ADMINISTRATION
    43  
4.1. Manner of Borrowing and Funding Revolver Loans
    43  
4.1.1. Notice of Borrowing
    43  
4.1.2. Fundings by Lenders
    44  
4.1.3. Swingline Loans; Settlement
    44  
4.1.4. Notices
    45  
4.2. Defaulting Lender
    45  
4.3. Number and Amount of LIBOR Loans; Determination of Rate
    45  
4.4. Borrower Agent
    45  
4.5. Obligations
    46  
4.6. Effect of Termination
    46  
SECTION 5. PAYMENTS
    46  
5.1. General Payment Provisions
    46  
5.2. Repayment of Revolver Loans
    46  
5.3. Repayment
    46  
5.3.1. Mandatory Prepayments
    46  
5.4. Payment of Other Obligations
    47  
5.5. Marshaling; Payments Set Aside
    47  
5.6. Allocation of Payments
    47  
5.6.1. Allocations Generally
    47  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.6.2. Post-Default Allocation
    48  
5.6.3. Application of Amounts
    48  
5.6.4. Erroneous Application
    48  
5.7. Application of Payments
    48  
5.8. Loan Account; Account Stated
    49  
5.8.1. Loan Account
    49  
5.8.2. Entries Binding
    49  
5.9. Taxes
    49  
5.9.1. Payments Free of Taxes
    49  
5.9.2. Payment
    49  
5.10. Lender Tax Information
    50  
5.10.1. Status of Lenders
    50  
5.10.2. Documentation
    50  
5.10.3. Lender Obligations
    50  
5.11. Nature and Extent of Each Borrower’s Liability
    51  
5.11.1. Joint and Several Liability
    51  
5.11.2. Waivers
    51  
5.11.3. Extent of Liability; Contribution
    52  
5.11.4. Joint Enterprise
    53  
5.11.5. Subordination
    53  
SECTION 6. CONDITIONS PRECEDENT
    53  
6.1. Conditions Precedent to Initial Loans
    53  
6.2. Conditions Precedent to Restatement Effective Date
    55  
6.3. Conditions Precedent to All Credit Extensions
    56  
SECTION 7. COLLATERAL
    57  
7.1. Grant of Security Interest
    57  
7.2. [RESERVED]
    58  
7.3. Lien on Deposit Accounts; Cash Collateral
    58  
7.3.1. Deposit Accounts
    58  
7.3.2. Cash Collateral
    58  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.4. Real Estate Collateral
    59  
7.4.1. Lien on Real Estate
    59  
7.4.2. Collateral Assignment of Leases
    59  
7.5. Other Collateral
    59  
7.5.1. Commercial Tort Claims
    59  
7.5.2. Certain After-Acquired Collateral
    59  
7.5.3. Aircraft
    60  
7.6. No Assumption of Liability
    60  
7.7. Further Assurances
    60  
7.8. Foreign Subsidiary Stock
    60  
SECTION 8. COLLATERAL ADMINISTRATION
    60  
8.1. Borrowing Base Certificates
    60  
8.2. Administration of Accounts
    61  
8.2.1. Records and Schedules of Accounts
    61  
8.2.2. Taxes
    61  
8.2.3. Account Verification
    61  
8.2.4. Maintenance of Dominion Account
    61  
8.2.5. Proceeds of Collateral
    62  
8.3. Administration of Inventory
    62  
8.3.1. Records and Reports of Inventory
    62  
8.3.2. Returns of Inventory
    62  
8.3.3. Acquisition, Sale and Maintenance
    62  
8.4. Administration of Equipment
    62  
8.4.1. Records and Schedules of Equipment
    62  
8.4.2. Dispositions of Equipment
    63  
8.4.3. Condition of Equipment
    63  
8.5. Administration of Deposit Accounts
    63  
8.6. General Provisions
    63  
8.6.1. Location of Collateral
    63  
8.6.2. Insurance of Collateral; Condemnation Proceeds
    63  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
8.6.3. Protection of Collateral
    64  
8.6.4. Defense of Title to Collateral
    64  
8.7. Power of Attorney
    64  
SECTION 9. REPRESENTATIONS AND WARRANTIES
    65  
9.1. General Representations and Warranties
    65  
9.1.1. Organization and Qualification
    65  
9.1.2. Power and Authority
    65  
9.1.3. Enforceability
    65  
9.1.4. Capital Structure
    65  
9.1.5. Title to Properties; Priority of Liens
    66  
9.1.6. Accounts
    66  
9.1.7. Financial Statements
    67  
9.1.8. Surety Obligations
    67  
9.1.9. Taxes
    67  
9.1.10. Brokers
    67  
9.1.11. Intellectual Property
    67  
9.1.12. Governmental Approvals
    68  
9.1.13. Compliance with Laws
    68  
9.1.14. Compliance with Environmental Laws
    68  
9.1.15. Burdensome Contracts
    68  
9.1.16. Litigation
    68  
9.1.17. No Defaults
    69  
9.1.18. ERISA
    69  
9.1.19. Trade Relations
    70  
9.1.20. Labor Relations
    70  
9.1.21. Payable Practices
    70  
9.1.22. Not a Regulated Entity
    70  
9.1.23. Margin Stock
    70  
9.1.24. Tender Offer
    70  
9.2. Complete Disclosure
    70  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
    71  
10.1. Affirmative Covenants
    71  
10.1.1. Inspections; Appraisals
    71  
10.1.2. Financial and Other Information
    71  
10.1.3. Notices
    73  
10.1.4. Landlord and Storage Agreements
    74  
10.1.5. Compliance with Laws
    74  
10.1.6. Taxes
    74  
10.1.7. Insurance
    74  
10.1.8. Licenses
    74  
10.1.9. Future Subsidiaries
    75  
10.2. Negative Covenants
    75  
10.2.1. Permitted Debt
    75  
10.2.2. Permitted Liens
    76  
10.2.3. [RESERVED]
    78  
10.2.4. Distributions; Upstream Payments
    78  
10.2.5. Restricted Investments
    78  
10.2.6. Acquisitions
    79  
10.2.7. Disposition of Assets
    79  
10.2.8. [RESERVED]
    79  
10.2.9. Restrictions on Payment of Certain Debt
    79  
10.2.10. Fundamental Changes
    79  
10.2.11. Subsidiaries
    79  
10.2.12. Organic Documents
    79  
10.2.13. Tax Consolidation
    80  
10.2.14. Accounting Changes
    80  
10.2.15. Restrictive Agreements
    80  
10.2.16. Hedging Agreements
    80  
10.2.17. Conduct of Business
    80  
10.2.18. Affiliate Transactions
    80  

-vi-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.2.19. Plans
    80  
10.2.20. Third Lien Notes
    80  
10.2.21. Amendments to Subordinated Debt or Indenture
    80  
10.3. Financial Covenants
    81  
10.3.1. Fixed Charge Coverage Ratio
    81  
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
    81  
11.1. Events of Default
    81  
11.2. Remedies upon Default
    82  
11.3. License
    83  
11.4. Setoff
    83  
11.5. Remedies Cumulative; No Waiver
    84  
11.5.1. Cumulative Rights
    84  
11.5.2. Waivers
    84  
SECTION 12. AGENT
    84  
12.1. Appointment, Authority and Duties of Agent
    84  
12.1.1. Appointment and Authority
    84  
12.1.2. Duties
    85  
12.1.3. Agent Professionals
    85  
12.1.4. Instructions of Required Lenders
    85  
12.2. Agreements Regarding Collateral and Field Examination Reports
    85  
12.2.1. Lien Releases; Care of Collateral
    85  
12.2.2. Possession of Collateral
    86  
12.2.3. Reports
    86  
12.3. Reliance By Agent
    86  
12.4. Action Upon Default
    86  
12.5. Ratable Sharing
    87  
12.6. Indemnification of Agent Indemnitees
    87  
12.7. Limitation on Responsibilities of Agent
    87  
12.8. Successor Agent and Co-Agents
    88  
12.8.1. Resignation; Successor Agent
    88  

-vii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
12.8.2. Separate Collateral Agent
    88  
12.9. Due Diligence and Non-Reliance
    88  
12.10. Replacement of Certain Lenders
    89  
12.11. Remittance of Payments and Collections
    89  
12.11.1. Remittances Generally
    89  
12.11.2. Failure to Pay
    89  
12.11.3. Recovery of Payments
    89  
12.12. Agent in its Individual Capacity
    90  
12.13. Agent Titles
    90  
12.14. No Third Party Beneficiaries
    90  
SECTION 13. Collection allocation mechanism
    90  
13.1. [RESERVED]
    90  
SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
    90  
14.1. Successors and Assigns
    90  
14.2. Participations
    90  
14.2.1. Permitted Participants; Effect
    91  
14.2.2. Voting Rights
    91  
14.2.3. Benefit of Set-Off
    91  
14.3. Assignments
    91  
14.3.1. Permitted Assignments
    91  
14.3.2. Effect; Effective Date
    92  
SECTION 15. MISCELLANEOUS
    92  
15.1. Consents, Amendments and Waivers
    92  
15.1.1. Amendment
    92  
15.1.2. Limitations
    92  
15.1.3. Payment for Consents
    93  
15.1.4. Technical Amendments
    93  
15.2. Indemnity
    93  
15.3. Notices and Communications
    93  

-viii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
15.3.1. Notice Address
    93  
15.3.2. Electronic Communications; Voice Mail
    94  
15.3.3. Non-Conforming Communications
    94  
15.4. Performance of Borrowers’ Obligations
    94  
15.5. Credit Inquiries
    94  
15.6. Severability
    94  
15.7. Cumulative Effect; Conflict of Terms
    94  
15.8. Counterparts
    94  
15.9. Entire Agreement
    95  
15.10. Relationship with Lenders
    95  
15.11. No Advisory or Fiduciary Responsibility
    95  
15.12. Process Agent
    95  
15.13. Confidentiality
    96  
15.14. Certifications Regarding Second Lien Notes
    96  
15.15. GOVERNING LAW
    96  
15.16. Consent to Forum
    97  
15.17. Waivers by Borrowers
    97  
15.18. Patriot Act Notice
    97  
15.19. Effect of Amendment and Restatement; Schedules
    97  
15.20. Intercreditor Agreement
    98  

-ix-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

     
Exhibit A
  Revolver Note
Exhibit C
  Assignment and Acceptance
Exhibit D
  Assignment Notice
Exhibit E
  Borrowing Base Certificate
Exhibit F
  Compliance Certificate
Exhibit G
  Notice of Borrowing
Exhibit H
  Notice of Conversion/Continuation
Exhibit I
  Form of Joinder

     
Schedule 1.1
  Revolver Commitments of Lenders
Schedule 7.1
  Commercial Tort Claims
Schedule 7.4
  Mortgages
Schedule 8.5
  Deposit Accounts
Schedule 8.6.1
  Locations of Collateral
Schedule 9.1.4
  Names and Capital Structure
Schedule 9.1.11
  Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
  Environmental Matters
Schedule 9.1.16
  Litigation
Schedule 9.1.18
  Pension Plans
Schedule 9.1.20
  Labor Contracts
Schedule 10.2.1
  Existing Debt
Schedule 10.2.2
  Existing Liens
Schedule 10.2.5
  Permitted Investments
Schedule 10.2.7
  Permitted Asset Dispositions
Schedule 10.2.15
  Restrictive Agreements
Schedule 10.2.18
  Existing Affiliate Transactions
Schedule 11.1
  Events not Constituting an Event of Default

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
April 26, 2011 (this “Agreement”), among COMMERCIAL VEHICLE GROUP, INC., a
Delaware corporation (the “Company”), each other Borrower (as herein defined)
from time to time party hereto, (together, with the Company, collectively,
“Borrowers”), the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., as agent
for Lenders (“Agent”)
R E C I T A L S:
     Borrowers have requested that Lenders provide a credit facility to
Borrowers to finance their mutual and collective business enterprise. Lenders
are willing to provide the credit facility on the terms and conditions set forth
in this Agreement.
     WHEREAS, Borrowers, Agent and certain Lenders are party to that certain
Loan and Security Agreement dated as of the Original Closing Date (as amended,
supplemented or otherwise modified prior to the date hereof, the “Original Loan
Agreement”);
     WHEREAS, Borrowers, Agent and Lenders desire to amended and restate the
Original Loan Agreement, subject to the terms and conditions set forth herein;
     WHEREAS, on the Original Closing Date (or subsequent thereto (but prior to
the Restatement Date) pursuant to a joinder or similar agreement), each Borrower
agreed to secure the Obligations (as defined in the Original Loan Agreement) by
granting to Agent, for the benefit of the Secured Parties, a security interest
in and a Lien upon substantially all of its personal and owned real property in
accordance with and subject to the limitations set forth in the Loan Documents
(as defined in the Original Loan Agreement);
     WHEREAS, on the Original Closing Date, (or subsequent thereto (but prior to
the Restatement Effective Date) pursuant to a joinder or similar agreement),
subject to the terms set forth in the Original Closing Agreement, each Obligor
(other than the Borrowers) agreed to guarantee the Obligations (as defined in
the Original Loan Agreement) of the Borrowers and to grant to Agent, for the
benefit of the Secured Parties, a security interest in and Lien upon
substantially all of its personal and owned real property; and
     WHEREAS, Borrowers and each other Obligor desires to reaffirm (i) its
Obligations (as defined in the Original Loan Agreement) arising under the
Original Loan Agreement and the other Loan Documents (as defined in the Original
Loan Agreement) and (ii) it prior grant of security interests to secure any and
all Obligations (as defined in the Original Loan Agreement), in each case, as
continued hereunder and the other Loan Documents.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
     1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

 



--------------------------------------------------------------------------------



 



     Account: as defined in the UCC, including all rights to payment for goods
sold or leased, or for services rendered.
     Account Debtor: a Person who is obligated under an Account, Chattel Paper
or General Intangible.
     Accounts Formula Amount: 85% of the Value of Eligible Accounts.
     Acquisition: (i) any acquisition (whether by purchase, lease, merger or
otherwise) of all or substantially all of any division, product line and/or
business operated by any Person who is not a Subsidiary and (ii) any acquisition
of a majority of the outstanding Equity Interests of any Person.
     Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
     Agent Indemnitees: Agent and its officers, directors, employees,
Affiliates, agents and attorneys.
     Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
     Agreement: as defined in the preamble.
     Allocable Amount: as defined in Section 5.11.3.
     Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
     Applicable Law: all laws (including common law and equitable principles),
rules, regulations and governmental guidelines having the force of law and
applicable to any Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, local policies, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders, ordinance,
injunction, writ award or decrees of any Governmental Authorities, in each case
having the force of law.
     Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the last Fiscal
Quarter:

 



--------------------------------------------------------------------------------



 



                      Level   Ratio   Base Rate Loans   LIBOR Revolver Loans
III
  £1.25 to 1.00     1.50 %     2.50 %
II
  ³1.25 to 1.00 but < 1.75 to 1.00     1.25 %     2.25 %
I
  ³1.75 to 1.00     1.00 %     2.00 %

Until receipt by Agent of the financial statements and corresponding Compliance
Certificate for the Fiscal Quarter ending March 31, 2011 delivered pursuant to
Section 10.1.2, margins shall be determined as if Level II were applicable.
Thereafter, the margins shall be subject to increase or decrease upon receipt by
Agent of the financial statements and corresponding Compliance Certificate
delivered pursuant to Section 10.1.2 for the last Fiscal Month in any subsequent
Fiscal Quarter, which change shall be effective on the first day of the calendar
month following receipt. If, by the first day immediately following the date on
which the financial statements and corresponding Compliance Certificate for the
last Fiscal Month of any Fiscal Quarter are to be delivered pursuant to
Section 10.1.2, such financial statements and corresponding Compliance
Certificate have not been received, then the margins shall be determined as if
Level III were applicable, from such day until the first day of the calendar
month following actual receipt.
     Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
     Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
     Asset Review and Approval Conditions: with respect to any Acquisition or
merger in respect of which the Accounts and/or Inventory acquired therein or
thereby are requested (whether such request occurs prior to the consummation of
the Acquisition, or after the date thereof) to be included in the Borrowing
Base, Agent shall have completed its review of such assets, including, without
limitation, field examinations, audits, appraisals and other due diligence as
Agent shall in its Permitted Discretion require; it being acknowledged and
agreed that, (1) such additional assets, if any, to be included in the Borrowing
Base may be subject to different advance rates or eligibility criteria or may
require the imposition of additional reserves with respect thereto as Agent
shall in its Permitted Discretion require in accordance with the definitions of
Eligible Accounts, Eligible Inventory and Reserves, and (2) prior to the
inclusion of any additional assets in the Borrowing Base, all actions shall have
been taken to ensure that Agent has a perfected and continuing first priority
security interest in and Lien on such assets subject to the Permitted Liens.
     Assignment and Acceptance: an assignment agreement between a Lender and
Eligible Assignee, in substantially the form of Exhibit C.
     Availability: (i) the Borrowing Base minus (ii) the principal balance of
all Revolver Loans minus (iii) the Availability Block.

 



--------------------------------------------------------------------------------



 



     Availability Block: means an amount equal to the aggregate amount of Debt
and Foreign Bank Product Debt made available to any Foreign Subsidiary (whether
or not such Debt is outstanding) by Bank of America, N.A. or any of its
Affiliates.
     Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); and (f) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may elect to impose from time to time.
     Bank of America: Bank of America, N.A., a national banking association, and
its successors and assigns.
     Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
     Bank Product: any of the following products, services or facilities
extended to any Obligor by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services, cash management services and (d) other
bank products or services as may be requested by any Obligor, other than Letters
of Credit; provided, however, that for any of the foregoing to be included as an
“Obligation” for purposes of a distribution under Section 5.6.2, the applicable
Secured Party and Obligor must have previously provided written notice to Agent
of (i) the existence of such Bank Product, (ii) the maximum dollar amount of
obligations arising thereunder to be included as a Bank Product Reserve (“Bank
Product Amount”), and (iii) the methodology to be used by such parties in
determining the Bank Product Debt owing from time to time. The Bank Product
Amount may be changed from time to time upon written notice to Agent by the
Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.
     Bank Product Amount: as defined in the definition of Bank Product.
     Bank Product Debt: Debt and other obligations of an Obligor relating to
Bank Products.
     Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Bank Product Debt, which shall
be at least equal to the sum of all Bank Product Amounts.
     Bankruptcy Code: Title 11 of the United States Code, as amended from time
to time or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect.
     Base Rate: the rate of interest announced by Bank of America from time to
time as its prime rate, which in any event will not be less than the rate of
interest in effect on such date, pursuant to this Agreement, for a Borrowing of
LIBOR Loans with an Interest Period of one month plus 1%. Such rate is set by
Bank of America on the basis of various factors including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such rate. Any change in such rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 



--------------------------------------------------------------------------------



 



     Base Rate Loan: any Loan that bears interest based on the Base Rate.
     Board of Directors: the Board of Directors of the Company or any committee
thereof duly authorized to act on behalf of such Board of Directors.
     Board of Governors: the Board of Governors of the Federal Reserve System.
     Borrowed Money: with respect to any Obligor, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such Obligor
(other than trade payables and accrued expenses in the Ordinary Course of
Business), (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.
     Borrower: each of the Company and any other Subsidiary acceptable to Agent
that is a party to this Agreement as a Borrower as of the Restatement Effective
Date or becomes party to this Agreement as a Borrower by executing a Borrower
Joinder Agreement.
     Borrower Agent: as defined in Section 4.4.
     Borrower Joinder Agreement: an agreement substantially in the form of
Exhibit I or other agreement in form and substance reasonably satisfactory to
Agent, the material terms of which shall provide that a Subsidiary of the
Company shall become a party to and become bound by the terms of this Agreement
and/or the other Loan Documents in the same capacity and to the same extent as a
Borrower hereunder, in each case, to the extent each relevant Loan Document is
applicable to such Borrower.
     Borrowing: a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
     Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or
(b) the sum of the Accounts Formula Amount, plus the Inventory Formula Amount,
minus the Availability Reserve.
     Borrowing Base Certificate: a certificate, substantially in the form of
Exhibit E and otherwise in form and substance reasonably satisfactory to Agent,
by which Borrowers certify calculation of the Borrowing Base.
     Business Day: (i) with respect to Base Rate Loans, any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the laws of, or are in fact closed in, North Carolina and Illinois, and
(ii) with respect to a LIBOR Loan, any such day on which dealings in Dollar
deposits are conducted between banks in the London interbank Eurodollar market.
     Capital Expenditures: all liabilities incurred, expenditures made or
payments due (whether or not made) by a Borrower or Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions or additions thereto with a useful life of more than

 



--------------------------------------------------------------------------------



 



one year, including the principal portion of Capital Leases, provided, that
“Capital Expenditures” shall not include any such expenditures which constitute
an Acquisition permitted by Section 10.2.6.
     Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
     Cash Collateral: cash, and any interest or other income earned thereon,
that is delivered to Agent to Cash Collateralize any Obligations.
     Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
     Cash Collateralize: the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 103% of the aggregate of such LC Obligations, and (b) with respect
to any inchoate, contingent or other Obligations (including Obligations arising
under Bank Products), Agent’s good faith estimate of the amount due or to become
due, including all fees and other amounts relating to such Obligations. Such
deposits shall not bear interest other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of Borrowers and at Borrowers’ risk and
expense. “Cash Collateralization” has a correlative meaning.
     Cash Dominion Trigger Date: the date upon which Availability is less than
$12,500,000 for any day on or after the Restatement Effective Date.
     Cash Dominion Trigger Period: the period from and including the Cash
Dominion Trigger Date until the Business Day after Availability has been
$12,500,000 or greater for sixty (60) consecutive days; provided, that if a Cash
Dominion Trigger Date shall have occurred more than two times in any twelve
(12) month period, such Cash Dominion Trigger Period shall be the period from
such third Cash Dominion Trigger Date until the first Business Day that
(i) Availability has been $12,500,000 or greater for sixty (60) consecutive days
and (ii) such Business Day is at least three hundred sixty-five (365) days after
the last day of the previous Cash Dominion Trigger Period.
     Cash Equivalents: (i) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(ii) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (iii) repurchase obligations with a term
of not more than 30 days for underlying investments of the types described in
clauses (i) and (ii) entered into with any bank meeting the qualifications
specified in clause (ii); (iv) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P; and (vi) investments by Foreign
Subsidiaries with

 



--------------------------------------------------------------------------------



 



foreign governmental entities which are members of the OECD or foreign banks
organized under the laws of countries which are members of the Organization for
Economic Co-Operation and Development (the “OECD”) similar to the investments
set forth above, so long as such foreign bank has combined capital and surplus
of a Dollar Equivalent of not less than $250,000,000.
     Cash Management Services: any services provided from time to time by any
Lender or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
     CERCLA: the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
     Change in Law: the occurrence, after the date hereof, of (a) the adoption
or taking effect of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith shall be deemed to have been
enacted, adopted or issued after the date of this Agreement, regardless of the
date enacted, adopted or issued other than any final rules, regulations, orders,
requests, guidelines or directives under the Dodd-Frank Wall Street Reform and
Consumer Protection Act that the Lenders are required to comply with prior to
the date of this Agreement.
     Change of Control: the occurrence of any of the following events: (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in the Rules 13d-3 and 13d-5
under the Exchange Act, except for purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the Voting Stock of the Company; (b) individuals who on
the Original Closing Date constituted the Board of Directors (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors of the Company then still in office who were either directors
on the Original Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office; (c) the merger or consolidation of the
Company with or into another Person or the merger of another Person with or into
the Company, or the sale of all or substantially all the assets of the Company
(determined on a consolidated basis) to another Person other than a transaction
following which (i) in the case of a merger or consolidation transaction,
holders of securities that represented 100% of the Voting Stock of the Company
immediately prior to such transaction (or other securities into which such
securities are converted as part of such merger or consolidation transaction)
own directly or indirectly at least a majority of the voting power of the Voting
Stock of the surviving Person in such merger or consolidation transaction
immediately after such transaction and substantially the same proportion as
before the transaction and (ii) in the case of a sale of assets transaction,
each transferee becomes an obligor in respect of the Obligations and

 



--------------------------------------------------------------------------------



 



a Subsidiary of the transferor of such assets; or (d) a “change of control”
under the Indenture or any similar definition or concept in any Refinancing Debt
of any of the foregoing.
     Claims: all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
     Code: the Internal Revenue Code of 1986.
     Collateral: all Property described in Section 7.1, all Property described
in any Security Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligations.
     Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
     Company: as defined in the preamble to this Agreement.
     Compliance Certificate: a certificate, in the form of Exhibit F or such
other certificate, in form and substance satisfactory to Agent, by which
Borrowers certify compliance with Section 10.3 and provide the calculations for
the financial convents set forth therein.
     Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, Foreign Bank
Product Debt, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

 



--------------------------------------------------------------------------------



 



     Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its copyrights, as security for the Obligations.
     CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     Debt: as applied to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations issued, undertaken or
assumed as the deferred purchase price of Property or services, but excluding
trade payables and accrued obligations incurred and being paid in the Ordinary
Course of Business; (c) all Contingent Obligations; (d) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, including
obligations so incurred in connection with the acquisition of Property, assets
or businesses; (e) all obligations of such Person under conditional sale or
other title retention agreements or incurred as financings relating to Property
purchased by such Person; (f) the principal balance of any synthetic lease, tax
retention operating lease, off-balance sheet loan, or similar off-balance sheet
financing, (g) all Capital Leases; (h) all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on Property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed; (i) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; and (j) in the case of a Borrower, the Obligations. The Debt of a Person
shall include any recourse Debt of any partnership in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent that terms of such Debt provide that such
Person is liable therefor.
     Default: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
     Default Rate: for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
     Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.
     Deposit Account Control Agreements: the deposit account control agreements
to be executed by the applicable Obligor, Agent and each institution maintaining
a Deposit Account (other than payroll, trust, tax withholding, employee benefits
and petty cash Deposit Accounts) for each Obligor, in favor of Agent, for the
benefit of Secured Parties, as security for the Obligations.
     Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
provided, that in no event shall the (i) cashless exercise of options,
(ii) retirement of fractional shares, (iii) repurchases of Equity Interests
deemed to occur in connection with the surrender of shares of Equity Interests
to satisfy tax withholding obligations; provided however, that (a) the aggregate
amount of such repurchases shall not exceed $4,000,000 in any Fiscal Year,
(b) no Event of Default shall have occurred or

 



--------------------------------------------------------------------------------



 



shall occur as a result therefrom, and (c) Availability, on a Pro Forma Basis
after giving effect to such repurchase, for each of the 30 days prior to and
including the date such repurchase is consummated, is at least $16,000,000, or
(iv) the cashless exercise of warrants, constitute a “Distribution”.
     Dollars and $: lawful money of the United States.
     Dollar Equivalent: when used in reference to Euro means the amount, at
Agent’s spot rate, of Dollars which would be required to purchase such amount of
Euro, or the amount of Euro that could be purchased for a particular amount in
Dollars.
     Domestic Subsidiary: any direct or indirect Subsidiary of the Company that
is organized under the laws of the United States or any state, protectorate or
territory of the United States.
     Dominion Account: a special account established by Borrowers at Bank of
America or another bank acceptable to Agent, over which Agent has control (as
defined in the UCC).
     EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries,
the sum of (i) net income, calculated before (a) interest expense, (b) provision
for income taxes, (c) depreciation and amortization expense, (d) gains or losses
arising from the sale of capital assets, (e) gains arising from the write-up of
assets, (f) any extraordinary gains, (g) non-cash charges and expenses (other
than those which represent a reserve for or actual cash item in such period or
any future period), (h) one-time non-recurring costs and expenses associated
with the issuance of Equity Interests, to the extent such costs and expenses are
financed with the proceeds of such issuance, (i) costs and expenses in
connection with the termination of the Obligors’ existing credit facility and
the execution of the Loan Documents, (j) severance costs and expenses to the
extent paid in cash in an amount not to exceed $1,000,000 in the aggregate in
any Fiscal Year, (k) any non-cash losses resulting from mark to market
accounting of Hedging Agreements, and (l) one-time non-recurring costs and
expenses in connection with the refinancing of certain of the Existing Senior
Notes, the Second Lien Term Loans and the Third Lien Notes (whether or not
consummated) in an amount not to exceed $10,000,000 minus (ii) non-cash gains
(including those resulting from mark to market accounting of Hedging Agreements)
minus (iii) cash payments made in such period to the extent such payments relate
to a non-cash loss, charge or expense in any prior period which was added back
in determining EBITDA.
     Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
three Business Days after delivery of notice of the proposed assignment), that
is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5 billion, extends asset-based lending
facilities in its ordinary course of business and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of the Code or
any other Applicable Law; and (c) during any Event of Default, any Person
reasonably acceptable to Agent in its discretion.
     Eligible Account: an Account owing to a Borrower that arises in the
Ordinary Course of Business from the sale of goods, is payable in Dollars and is
deemed by Agent, in its Permitted Discretion, to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if (a) it is
unpaid for more than 60 days after the original due date, or more than

 



--------------------------------------------------------------------------------



 



90 days after the original invoice date, (or, in the case of Accounts owing to a
Borrower by Volvo or Mack Truck not otherwise excluded, unpaid for more than
90 days after the original due date or more than 120 days after the original
invoice date, up to an aggregate amount of $5,000,000 at any time, for the
portion of such Accounts which are unpaid for more than 90 days after the
original invoice date, to the extent the portion of such Accounts does not
remain unpaid for more than 120 days after the original invoice date); (b) 25%
or more of the Accounts owing by the Account Debtor are not Eligible Accounts
under the foregoing clause; (c) when aggregated with other Accounts owing by the
Account Debtor, it exceeds 20% of the aggregate Eligible Accounts (or such
higher percentage as Agent may establish for the Account Debtor from time to
time); (d) it does not conform with a covenant or representation herein; (e) it
is owing by a creditor or supplier, or is otherwise subject to offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor (provided, that so long as an order exists permitting payment
of trade creditors specifically with respect to such Account Debtor and such
Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause to the extent the order permitting such
financing allows the payment of the applicable Account; or the Account Debtor
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, or is not Solvent; or Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (g) the Account
Debtor is organized or has its principal offices or assets outside the United
States or Canada (provided that, notwithstanding anything in this clause (g) to
the contrary, Eligible Accounts may include Accounts not otherwise excluded in
an aggregate not to exceed at any time $2,000,000 owing to a Borrower by
Kenworth/Paccar, Volvo, Caterpillar or such other Account Debtor as approved by
Agent in writing); (h) it is owing by a Government Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien other than the Liens described
in clauses (c), (d), (f), (g), and (l) of Section 10.2.2; (j) the goods giving
rise to it have not been delivered to and accepted by the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise does not represent a final sale; (k) it is evidenced by Chattel Paper
or an Instrument, promissory note or bill of exchange of any kind, or has been
reduced to judgment; (l) its payment has been extended, the Account Debtor has
made a partial payment, or it arises from a sale on a cash-on-delivery basis;
(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale or return, sale on approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes; (n) it represents a progress billing or retainage; (o) it
includes a billing for interest, fees or late charges, but ineligibility shall
be limited to the extent thereof; or (p) is an account receivable owned by an
Excluded Receivables Subsidiary or which the Company or its Subsidiaries has
agreed to transfer to an Excluded Receivables Subsidiary. In calculating deli
nquent portions of Accounts under clauses (a) and (b), credit balances more than
90 days old will be excluded.
     Eligible Finished Goods Inventory: Eligible Inventory constituting finished
goods.
     Eligible Inventory: Inventory owned by a Borrower that Agent, in its
Permitted Discretion, deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods, raw materials, or work-in-process,

 



--------------------------------------------------------------------------------



 



packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies; (b) is not held on consignment, nor
subject to any deposit or downpayment; (c) is in new and saleable condition and
is not damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets all material standards imposed by any Governmental
Authority, and does not constitute hazardous materials under any Environmental
Law; (f) conforms with the covenants and representations herein; (g) is subject
to Agent’s duly perfected, first priority Lien, and no other Lien other than
Liens described in clauses (c), (d), (f) and (g) of Section 10.2.2; (h) is
within the continental United States or Canada, is not in transit except between
locations of Borrowers, and is not consigned to any Person; (i) is not subject
to any warehouse receipt or negotiable Document except to the extent Agent’s
security interest in such warehouse receipt or negotiable Document is perfected;
(j) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver; and (k) is not located on leased premises
or in the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established.
     Eligible Raw Materials Inventory: Eligible Inventory constituting raw
materials.
     Eligible Work-in-Process Inventory: Eligible Inventory constituting
work-in- process.
     Enforcement Action: any action to enforce any Obligations or Loan Documents
or to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     Environmental Laws: all Applicable Laws (including all programs, local
policies, permits and guidance promulgated by regulatory agencies), relating to
public health (with respect to exposure to hazardous substances or wastes, but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA
or to the conditions of the workplace, or any emission or substance capable of
causing harm to any living organism or the environment.
     Environmental Notice: a notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
     Equity Interest: the interest of any (a) shareholder in a corporation,
company, or beneficial interests in a trust or other equity ownership interest
of a Person and any warrants, options, or other rights entitling the holder
thereof to purchase or acquire any such equity interest; (b) partner in a
partnership (whether general, limited, limited liability or joint venture);
(c) member in a limited liability company; or (d) other Person having any other
form of equity security or ownership interest.
     ERISA: the Employee Retirement Income Security Act of 1974.

 



--------------------------------------------------------------------------------



 



     ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
     ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.
     Euro or €: the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states.
     Event of Default: as defined in Section 11.
     Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.
     Excluded Collateral: as defined in Section 7.1.
     Excluded Receivables Subsidiary: any Subsidiary created and operated for
the sole purpose of collecting and selling accounts receivable and assets
related thereto pursuant to any Qualified Receivables Purchase Agreement;
provided that such Subsidiary may engage in necessary corporate governance,
accounting and other similar incidental transactions required in connection with
maintaining its existence.
     Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; and (d) in the case of a
Foreign Lender, any United States withholding tax that is (i) required pursuant
to laws in force at the time such Lender becomes a Lender (or designates a new
Lending Office) hereunder, or (ii) attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 5.10, except to the extent that such Foreign Lender (or its assignor, if
any)

 



--------------------------------------------------------------------------------



 



was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrowers with respect to such
withholding tax.
     Existing Senior Notes: the 8% Senior Notes due 2013, issued pursuant to the
Indenture, dated as of July 6, 2005, between the Company and U.S. Bank National
Association, as trustee.
     Extraordinary Expenses: all costs, expenses or advances that Agent may
incur during a Default or an Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) subject to Section 15.2, any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.
     Fee Letter: the Fee Letter, dated as of April 26, 2011, between Agent and
the Company executed in connection with the transactions contemplated by this
Agreement.
     Financial Covenant Trigger Date: the date upon which Availability is less
than $10,000,000 for any day on or after the Restatement Effective Date.
     Financial Covenant Trigger Period: the period from and including the
Financial Covenant Trigger Date until the Business Day after Availability has
been $10,000,000 or greater for sixty (60) consecutive days.
     Financial Reporting Trigger Date: the first date upon which the outstanding
balance of Revolver Loans is greater than zero for any day on or after the
Restatement Effective Date.
     Fiscal Month: each fiscal month of Borrowers and Subsidiaries for
accounting and tax purposes.
     Fiscal Quarter: each period of three Fiscal Months, commencing on the first
day of a Fiscal Year.
     Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting
and tax purposes, ending on or about December 31 of each year.
     Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis
for Borrowers and their Subsidiaries as of the last day of the period consisting
of the most recent

 



--------------------------------------------------------------------------------



 



four Fiscal Quarters of (a) EBITDA minus Capital Expenditures and net cash taxes
paid (not less than $0) for such period, to (b) Fixed Charges for such period.
     Fixed Charges: the sum of (i) interest expense (other than payment-in-kind
or amortization of fees), (ii) all scheduled principal payments (as such may
have been reduced by prior prepayments) and all prepayments made on Borrowed
Money, and (iii) cash Distributions made by the Company.
     FLSA: the Fair Labor Standards Act of 1938.
     Foreign Bank Product Debt: Debt and other obligations of a Foreign
Subsidiary relating to Bank Products.
     Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.
     Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
     Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.
     Full Payment: with respect to any Obligations (other than contingent
obligations not then due and owing or for which no claim has been made), (a) the
full cash payment thereof, including any interest, fees and other charges
accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are LC Obligations or are otherwise
contingent and asserted or likely to be asserted, Cash Collateralization thereof
(or delivery of a standby letter of credit reasonably acceptable to Agent in its
discretion, in the amount of required Cash Collateral); and (c) a release of any
Claims of Obligors against Agent, Lenders and Issuing Bank arising on or before
the payment date. No Loans shall be deemed to have been paid in full until all
Revolver Commitments related to such Loans have expired or been terminated.
     GAAP: generally accepted accounting principles in effect in the United
States from time to time.
     Governmental Approvals: all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
     Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, local authority, council, regulatory
body or other entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions for or pertaining to any government or
court, in each case whether associated with the United States, a state, district
or territory thereof.
     Guarantor: any Person who guarantees payment or performance of any
Obligations

 



--------------------------------------------------------------------------------



 



     Guarantor Payment: as defined in Section 5.11.3.
     Guaranty: each guaranty agreement executed by a Guarantor in favor of
Agent.
     Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
     Immaterial Subsidiary: any Subsidiary of the Company (a) the assets of
which Subsidiary constitute less than or equal to 1% of the total assets of the
Company and its Subsidiaries on a consolidated basis and collectively with all
Immaterial Subsidiaries, less than or equal to 5% of the total assets of the
Company and its Subsidiaries on a consolidated basis, and (b) the revenues of
which Subsidiary account for less than or equal to 1% of the total revenues of
the Company and its Subsidiaries on a consolidated basis and collectively with
all Immaterial Subsidiaries, less than or equal to 5% of the total revenues of
the Company and its Subsidiaries on a consolidated basis.
     Indemnified Taxes: Taxes other than Excluded Taxes.
     Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of America Indemnitees.
     Indenture: the Indenture, dated as of April 26, 2011, between the Company
and U.S. Bank National Association, as Trustee and Collateral Agent, with
respect to the Company’s Second Lien Notes, or any Refinancing Debt in respect
thereof.
     Indenture Formula Amount: the amount of Revolver Loans that may be incurred
by the Company and its Subsidiaries pursuant to Section 4.03(b)(1) of the
Indenture as in effect on the date hereof.
     Insolvency Proceeding: any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code or any
other insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian or
similar officer for such Person or any part of its Property; or (c) a general
assignment or trust mortgage for the benefit of creditors.
     Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, design rights, software and databases; all embodiments or
fixations thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all
books and records relating to the foregoing.
     Intellectual Property Claim: any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 



--------------------------------------------------------------------------------



 



     Intercreditor Agreement: the Intercreditor Agreement, dated as of April 26,
2011, among the Agent, the Company and U.S. Bank National Association, as
trustee and as second priority agent.
     Interest Period: as defined in Section 3.1.3.
     Inventory Formula Amount: the sum of (A) the lesser of (1) 65% of the Value
of Eligible Finished Goods Inventory and (2) 85% of the NOLV Percentage of the
Eligible Finished Goods Inventory; plus (B) the lesser of (1) 65% of the Value
of Eligible Raw Materials Inventory and (2) 85% of the NOLV Percentage of
Eligible Raw Materials Inventory; plus (C) the lesser of (i) 50% of the Value of
Work-In-Progress Inventory and (ii) 85% of the NOLV Percentage of
Work-In-Progress Inventory.
     Inventory Reserve: reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
     Investment: any Acquisition; any acquisition of record or beneficial
ownership of any Equity Interests of a Person; or any loan, advance or capital
contribution to or other investment in any other Person.
     IRS: the United States Internal Revenue Service.
     Issuing Bank: Bank of America or an Affiliate of Bank of America.
     Issuing Bank Indemnitees: Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.
     LC Application: an application by Borrower Agent to Issuing Bank for
issuance of a Letter of Credit, in form and substance reasonably satisfactory to
Issuing Bank.
     LC Conditions: the following conditions necessary for issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 10 Business Days prior to
the Revolver Termination Date (except, in each case, for Letters of Credit which
include an automatic renewal provision); (d) the Letter of Credit and payments
thereunder are denominated in Dollars; (e) the purpose and form of the proposed
Letter of Credit is reasonably satisfactory to Agent and Issuing Bank in their
discretion; and (f) prior to or upon giving effect to the issuance of such
Letter of Credit, no Default or Event of Default exists or would exist.
     LC Documents: all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by Borrowers or any other Person to
Issuing Bank or Agent in connection with issuance, amendment or renewal of, or
payment under, any Letter of Credit.

 



--------------------------------------------------------------------------------



 



     LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts due and owing
with respect to Letters of Credit.
     LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
     LC Reserve: the aggregate of all LC Obligations, other than (a) those that
have been Cash Collateralized; (b) if no Event of Default exists, those
constituting charges or other amounts owing to the Issuing Bank; and (c) all
fees owing with respect to Letters of Credit.
     Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
     Lenders: as defined in the preamble to this Agreement, including Agent in
its capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
     Lending Office: the office designated as such by the applicable Lender at
the time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
     Letter of Credit: any standby or documentary letter of credit issued by
Issuing Bank for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or Issuing Bank for the benefit of a Borrower.
     Letter of Credit Subline: $10,000,000.
     LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
     LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
     LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
     License: any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with (a) any manufacture, marketing,
distribution or disposition of Collateral, (b) any use of Property or (c) any
other conduct of its business.
     Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 



--------------------------------------------------------------------------------



 



     Lien: any Person’s interest in Property securing an obligation owed to, or
a claim by, such Person, whether such interest is based on common law, statute
or contract, including liens (statutory or other), mortgages, collateral
assignments, deposit arrangements, charges, preferences, priorities or other
security arrangements of any kind or nature whatsoever (including any agreement
to give any of the foregoing any conditional sale or retention of title
agreement, any financing or similar agreement), security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property; provided, however, that
non-exclusive licenses of Intellectual Property in the Ordinary Course of
Business are not Liens.
     Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent promptly following request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent promptly following
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
     Loan: a Revolver Loan.
     Loan Account: the loan account established by each Lender on its books
pursuant to Section 5.8.
     Loan Documents: this Agreement, Other Agreements and Security Documents.
     Loan Year: each 12 calendar month period commencing on the Original Closing
Date and on each anniversary of the Original Closing Date.
     Margin Stock: as defined in Regulation U of the Board of Governors.
     Material Adverse Effect: the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties or financial condition of the Obligors, taken as a whole,
on the value of a material portion of the Collateral, on the enforceability of
the Loan Documents, or on the validity or priority of Agent’s Liens on the
Collateral; (b) materially impairs the ability of any Obligor to perform any
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.
     Material Contract: any agreement or arrangement to which an Obligor is
party (other than the Loan Documents) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     Moody’s: Moody’s Investors Service, Inc., and its successors.
     Mortgage: each mortgage, fixed charge, deed of trust or deed to secure debt
pursuant to which a Borrower grants to Agent, for the benefit of Secured
Parties, a Lien upon the Real Estate owned by such Borrower, as security for the
Obligations.
     Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     Net Proceeds: with respect to an Asset Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by an Obligor in cash
from such Asset Disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien on Collateral sold; (c) transfer or similar taxes and the
Company’s good faith estimate of income taxes paid or payable in connection with
such sale; (d) reserves for indemnities or purchase price adjustments, until
such reserves are no longer needed and (e) the Company’s good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the assets sold (provided that, to the extent such cash proceeds are not so used
within 180 days of such Asset Disposition, such cash proceeds shall constitute
Net Proceeds)
     NOLV Percentage: the net orderly liquidation value of Borrowers’ Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Agent.
     Notes: each Revolver Note.
     Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent
to request a Borrowing of Revolver Loans, in substantially the form attached
hereto as Exhibit G or otherwise in form reasonably satisfactory to Agent.
     Notice of Conversion/Continuation: a Notice of Conversion/Continuation to
be provided by Borrower Agent to request a conversion or continuation of any
Loans as LIBOR Loans, in substantially the form attached hereto as Exhibit H or
otherwise in form reasonably satisfactory to Agent.
     Obligations: all (a) principal of and premium, if any on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

 



--------------------------------------------------------------------------------



 



     Obligor: each Borrower, Guarantor or other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Agent on its
assets to secure any Obligations.
     Ordinary Course of Business: the ordinary course of business of any
Borrower or Subsidiary, consistent with past practices and undertaken in good
faith.
     Organic Documents: with respect to any Person, as applicable, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
articles of association, memorandum, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person.
     Original Closing Date: January 7, 2009.
     Original Loan Agreement: the Loan and Security Agreement, dated as of
January 7, 2009, by and among the Company, each other Borrower party thereto,
the financial institutions party thereto as lenders and Bank of America, N.A.,
as agent, as amended, modified or supplemented prior to the Restatement
Effective Date.
     OSHA: the Occupational Safety and Health Act of 1970.
     Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Related
Real Estate Document; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document or
agreement (other than this Agreement or a Security Document), including any
Post-Closing Agreement, now or hereafter delivered by an Obligor or other Person
(providing that an Obligor is also party to thereto) to Agent or a Lender in
connection with any transactions relating hereto.
     Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
     Overadvance: as defined in Section 2.1.5.
     Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
     Participant: as defined in Section 14.2.
     Patent Security Agreement: each patent security agreement pursuant to which
an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on such
Obligor’s interests in its patents, as security for the Obligations.
     Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001), as amended.
     Payment Item: each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

 



--------------------------------------------------------------------------------



 



     PBGC: the Pension Benefit Guaranty Corporation.
     Percentage: for any Lender (other than any Defaulting Lender), as
applicable, the percentage of the aggregate Revolver Commitments represented by
its Revolver Commitment.
     Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
     Pensions Regulator: the body corporate called the Pensions Regulator
established under Part I of the Pension Act.
     Permitted Acquisition: any Acquisition as to which all of the following
conditions are satisfied or waived: (a) such Acquisition is an acquisition of
all or substantially all of the assets or of all of the outstanding Equity
Interests of another Person, involving a line or lines of business or a
distribution channel which is related, similar or complementary to, or
supportive of the lines of business or distribution channels in which Borrowers
and their Subsidiaries, considered as an entirety, are engaged on the
Restatement Effective Date; (b) such Acquisition is not actively opposed by the
Board of Directors (or similar governing body) of the selling Person or the
Person whose equity interests are to be acquired; (c) Availability, on a Pro
Forma Basis after giving effect to such Acquisition, for each of the 30 days
prior to and including the date such Acquisition is consummated, is at least
$16,000,000; (d) the aggregate Purchase Consideration for all such Acquisitions
does not exceed, in any period of 12 consecutive months, $10,000,000 (provided
that the aggregate Purchase Consideration for all Acquisitions in any period of
12 consecutive months may exceed $10,000,000, but not in excess of $50,000,000
if, on a Pro Forma Basis after giving effect to such Acquisition, for each of
the 30 days prior to and including the date such Acquisition is consummated, no
Revolver Loans will be incurred or outstanding); (e) as soon as available, but
not less than ten (10) days prior to the closing of such Acquisition (or such
shorter time period as Agent may otherwise agree), the Company shall submit to
Agent (i) notice of such Acquisition together with a reasonably detailed
description of the business or assets to be acquired, (ii) copies of all
available business and financial information as reasonably requested by Agent
relating to such Acquisition, (iii) pro forma financial statements, (iv) audited
financial statements for the acquired business or distribution channel for the
most recent fiscal year, unless the same are unavailable, and the most recent
unaudited financial statements for the acquired business or distribution
channel, and (v) a certificate of the chief financial officer of Borrower Agent
certifying that such pro forma financial statements present fairly in all
material respects the financial condition of Borrowers and their Subsidiaries on
a consolidated basis as of the date thereof after giving effect to such
Acquisition, and which shall include a representation and warranty as to
compliance with each of the other criteria for a “Permitted Acquisition”;
(f) reasonably prior, and in any event at least (i) 10 days prior to the
completion of such Acquisition (or such shorter time period as Agent may
otherwise agree), the Company shall deliver to Agent lien search reports related
to the assets or business subject to the Acquisition, (ii) at least five days
prior to the date of such Acquisition (or such shorter time period as Agent may
otherwise agree), the Company shall deliver substantially final copies of the
related purchase agreement, together with lien release letters and other
documents as Agent may reasonably require to evidence the termination of Liens
(other than

 



--------------------------------------------------------------------------------



 



Permitted Liens) and any other information as Agent may reasonably request;
(g) consents have been obtained in favor of Agent and Lenders to the collateral
assignment of rights and indemnities under the related acquisition documents or
the related acquisition documents shall contain the right of the purchaser to
collaterally assign the rights and indemnities thereunder to a third party, and,
in either case, such rights and indemnities shall have been collaterally
assigned to Agent and Lenders and all consents related thereto shall have been
obtained; (h) if the Person so acquired is intended to be a Borrower and/or the
assets acquired in such Acquisition are intended to be included in the Borrowing
Base immediately upon the consummation of the Acquisition (rather than at a
later date upon request), then prior to such Acquisition (1) Agent shall have
been provided with such information as it shall reasonably request to complete
its evaluation of any such Person (including all information necessary to comply
with the Patriot Act) and such Collateral and (2) the Asset Review and Approval
Conditions shall have been satisfied; and (i) after giving effect to the
Acquisition, Agent has a perfected and continuing first priority security
interest in and Lien on all Revolving Credit Priority Collateral and subject to
the Intercreditor Agreement, a perfected security interest in and Lien on all
other assets that are the subject of such Acquisition (subject, in each case, to
Permitted Liens). Notwithstanding the foregoing, no assets acquired pursuant to
a Permitted Acquisition shall be included in the Borrowing Base unless (i) Agent
shall have been provided with such information as it shall reasonably request to
complete its evaluation of any Person (including all information necessary to
comply with the Patriot Act) and (ii) the Asset Review and Approval Conditions
shall have been satisfied.
     Permitted Asset Disposition: (a) a sale of Inventory in the Ordinary Course
of Business; (b) a disposition of Property that, in the aggregate during any 12
consecutive Fiscal Month period, has a fair market or book value (whichever is
more) of $5,000,000 or less, provided that the Net Proceeds of such disposition
are used to acquire Property useful in the business of the Obligors within
180 days (or such longer period as Agent shall consent to in writing) of receipt
of such Net Proceeds (or a binding commitment to acquire such Property is
entered into within 180 days and such reinvestment is actually made within
360 days, or, in each case, such longer period as Agent shall consent to in
writing), and to the extent the Net Proceeds exceed $500,000, Borrower shall
have delivered an officer’s certificate within five Business Days of such
disposition stating such intent; (c) a disposition of Inventory that is
obsolete, unmerchantable or otherwise unsaleable in the Ordinary Course of
Business and sales, discounts and write-offs of Accounts in the Ordinary Course
of Business; (d) termination of a lease, sublease, license, sublicense, use
agreement or similar agreement of real or personal Property which could not
reasonably be expected to have a Material Adverse Effect; (e) the leasing
(including subleasing) or licensing (including sublicensing) of Intellectual
Property, personal Property or real Property in the Ordinary Course of Business
or the abandonment of Intellectual Property in the Ordinary Course of Business;
(f) dispositions of obsolete, uneconomical, negligible, worn-out or surplus
property; (g) sales of Cash Equivalents and marketable securities; (h) sales,
transfers, leases, exchanges and dispositions (1) among the Obligors, (2) from
non-Obligors to the Obligors, (4) among non-Obligors, or (5) to the extent
constituting a Permitted Foreign Investment, from Obligors or Domestic
Subsidiaries to non-Obligor Subsidiaries; (i) granting of Permitted Liens;
(j) mergers, consolidations, amalgamations, liquidations and dissolutions to the
extent permitted by Section 10.2.10; (k) termination of any Hedging Agreement;
(l) any disposition of Real Estate to a Governmental Authority as a result of
casualty or a condemnation of such Real Estate; (m) issuances of Equity
Interests to qualifying directors of Foreign Subsidiaries; (n) the
capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules; (o) the

 



--------------------------------------------------------------------------------



 



cancellation, forgiveness, set off or acceptance of prepayments of Debt owed to
a Borrower to the extent not otherwise prohibited by the terms of this
Agreement; (p) the UK Restructuring; (q) dispositions set forth on
Schedule 10.2.7; (r) sale of accounts receivable and related rights or assets
pursuant to any Qualified Receivables Transactions and preliminary intercompany
transfers of accounts receivable and related rights or assets in connection
therewith; and (s) dispositions approved in writing by Agent and Required
Lenders.
     Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Original Closing Date, and any extension or renewal thereof
that does not increase the amount of such Contingent Obligation when extended or
renewed; (d) incurred in the Ordinary Course of Business with respect to surety,
appeal or performance bonds, or other similar obligations; (e) arising from
customary indemnification obligations in favor of (i) purchasers in connection
with Permitted Asset Dispositions and (ii) sellers in connection with
Acquisitions permitted hereunder; (f) arising under the Loan Documents; or
(g) in an aggregate amount of $5,000,000 or less at any time.
     Permitted Discretion: Agent’s reasonable credit judgment (from the
perspective of an asset-based lender), exercised in good faith, based upon its
consideration of any factor that it reasonably believes to be relevant,
including, without limitation, any factor that it believes (a) could adversely
affect the quantity, mix or value of Collateral (including any Applicable Law
that may inhibit collection of an Account), the enforceability or priority of
Agent’s Liens, or the amount in liquidation of any Collateral; (b) suggests that
any collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) increases the
likelihood of any Insolvency Proceeding involving an Obligor, or (d) creates or
could result in a Default or Event of Default. In exercising such judgment,
Agent may consider any factors that could increase the credit risk of lending to
Borrowers on the security of the Collateral. In exercising its Permitted
Discretion with respect to modifying eligibility criteria for Eligible Accounts
and Eligible Inventory, Agent will use commercially reasonable efforts to notify
Borrower Agent prior to modifying the criteria provided in the definitions
thereof on the Original Closing Date or thereafter.
     Permitted Foreign Investment: an Investment (including any Permitted
Acquisition) by any Borrower in a Foreign Subsidiary which is in the form of an
intercompany transfer of Property (other than Accounts or Inventory) or a loan
or advance (except that, (i) solely to the extent required by law in the
applicable foreign jurisdiction, any portion of any Investment may be made in
the form of an equity contribution and (ii) in the case of any Permitted
Acquisition, such Investment may be made in the form of Equity Interests);
provided, that (i) any loan or advance is evidenced by a promissory note in
favor of such Borrower, (ii) any promissory note is pledged to Agent as security
for the Obligations in form reasonably satisfactory to Agent,
(iii) Availability, on a Pro Forma Basis after giving effect to such Investment,
for each of the 30 days prior to and including the date such Investment is
consummated, is at least $16,000,000, and (iv) the aggregate amount of all
Permitted Foreign Investments (other than Permitted Acquisitions) made in any
period of 12 consecutive months does not exceed in the aggregate (net of any
return of capital actually received in respect of any previous Permitted Foreign
Investment) $10,000,000 (provided that the aggregate amount of all Permitted
Foreign Investments (including any Permitted Acquisitions) in any period of 12
consecutive months may exceed $10,000,000, but not exceed $70,000,000, if, on a
Pro Forma Basis after giving effect to such Permitted Foreign Investment, for
each of the 30 days prior to and including the date such

 



--------------------------------------------------------------------------------



 



Investment is consummated, no Revolver Loans will be incurred or outstanding),
and in the case of any Investment in any Foreign Subsidiary which has incurred
Debt pursuant to Section 10.2.1(n), less the aggregate amount of all other Debt
incurred by such Foreign Subsidiary.
     Permitted Lien: as defined in Section 10.2.2.
     Permitted Notes Redemption: as defined in Section 10.2.9.
     Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $5,000,000 at any time.
     Person: any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
     Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
     Pledge Agreement: collectively, the Pledge Agreement, dated as of the
Original Closing Date, among the Company and each other Domestic Subsidiary
party thereto, as pledgors and Bank of America, N.A., as pledgee, and each other
pledge agreement executed by an Obligor in favor of Agent.
     Preferred Stock: as applied to the Equity Interests of any Person, the
Equity Interests of any class or classes (however designated) which are
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over Equity Interests of any other class of such
Person.
     Pro Forma Basis: relative to a Specified Transaction, means that such
Specified Transaction and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of an Acquisition or permitted Investment described in the
definition of “Specified Transaction”, shall be included and (ii) in the case of
a disposition of all or substantially all of the assets of or all of the Equity
Interests of any Subsidiary of a Borrower or any division or product line of a
Borrower or any of its Subsidiaries, shall be excluded, (b) any retirement of
Debt, and (c) any Debt incurred or assumed by a Borrower or any of its
Subsidiaries in connection therewith and if such Debt has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Debt as at the relevant date of determination.
     Pro Rata: with respect to any Lender, relative to such Lender’s Revolver
Commitment, a percentage (carried out to the ninth decimal place) determined
(a) while Revolver Commitments are outstanding, by dividing the amount of such
Lender’s Revolver Commitment by the aggregate amount of all Revolver
Commitments, and (b) at any other time, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate amount of all outstanding Loans and LC
Obligations.

 



--------------------------------------------------------------------------------



 



     Properly Contested: with respect to any obligation of an Obligor, (i) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (ii) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(iii) appropriate reserves have been established in accordance with GAAP;
(iv) the failure to pay could not reasonably be expected to have a Material
Adverse Effect, nor result in forfeiture or sale of any assets of the Obligor;
(v) no Lien is imposed on assets of the Obligor, unless bonded and stayed to the
reasonable satisfaction of Agent; and (v) if the obligation results from entry
of a judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
     Property: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Protective Advance: as defined in Section 2.1.6.
     Purchase Consideration: the aggregate, without duplication, of (i) cash
paid or payable by Borrowers and their Subsidiaries, directly or indirectly to
the sellers (including the repayment of any Debt or other obligations and
payments with respect to consulting, non-compete or other agreements as a result
of such Acquisition) in connection with any Acquisition, (ii) the Debt assumed
or incurred by Borrowers and their Subsidiaries, whether in favor of the seller
or any other Person, and whether fixed or contingent, including without
limitation earn-outs and/or other contingent payments and other seller notes in
connection with any Acquisition, and (iii) any other consideration given or
obligation incurred by any Borrower or Subsidiary in connection with any
Acquisition in favor of the seller or any Affiliate of the seller.
     Purchase Money Debt: (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
     Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt (and proceeds thereof) and
constituting a Capital Lease or a purchase money security interest under the
UCC.
     Qualified Receivables Transaction: any transaction or series of
transactions designated in writing by the Agent to be a “Qualified Receivables
Transaction” and which is entered into by the Borrowers or their Subsidiaries,
as applicable, pursuant to which the Borrowers or their Subsidiaries, as
applicable, may sell, convey or otherwise transfer to (i) any Excluded
Receivables Subsidiary or (ii) any other Person (in the case of a transfer by an
Excluded Receivables Subsidiary), or may grant a security interest in, any
accounts receivable (whether now existing or arising in the future) of the
Company, and any assets related thereto, including all collateral securing such
accounts receivable, all contracts and all guarantees or other obligations in
respect of such accounts receivable, and proceeds of such accounts receivable
and other assets that are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving accounts receivable; provided that such
transaction shall not involve any recourse to any Borrower or any Subsidiary
(other than recourse only to the Excluded Receivables Subsidiary or, solely with
respect to Standard Securitization Undertakings, any other Subsidiary) for any
reason other than repurchases of non-eligible accounts receivable.

 



--------------------------------------------------------------------------------



 



     RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
     Real Estate: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     Refinancing Conditions: the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, refinanced or replaced (except by
the amount of any accrued interest, payment in kind interest, reasonable closing
costs, expenses, fees and premium paid in connection with such extension,
renewal, refinancing or replacement); (b) it has a final maturity no sooner
than, a weighted average life no less than, and a cash interest rate no greater
than, the Debt being extended, renewed, refinanced or replaced; (c) the Debt,
and/or the Liens securing the Debt, as applicable, is subordinated to the
Obligations at least to the same extent as the Debt, or the Liens securing the
Debt, as applicable, being extended, renewed, refinanced or replaced; (d) the
representations, covenants and defaults applicable to it are not, taken as a
whole, less favorable to Borrowers than those applicable to the Debt being
extended, renewed, refinanced or replaced; (e) no additional Lien is granted to
secure it unless otherwise permitted hereunder; (f) the obligor or obligors
under any such Refinancing Debt are the same as the obligor(s) under the Debt
being extended, renewed, refinanced or replaced on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.
     Refinancing Debt: Borrowed Money that is the result of an extension,
renewal or refinancing of the Second Lien Notes or Debt permitted under
Section 10.2.1(b), (d), (f) or (u), in each case, so long as each Refinancing
Condition is satisfied.
     Reimbursement Date: as defined in Section 2.3.2.
     Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory reasonably to Agent
and received by Agent for review as they become available: (a) a mortgagee title
policy (or binder therefor) covering Agent’s interest under the Mortgage, in a
form and amount and by an insurer acceptable to Agent, which must be fully paid
on such effective date; (b) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as Agent may require with
respect to other Persons having an interest in the Real Estate; (c) a current,
as-built survey of the Real Estate, containing a metes-and-bounds property
description and flood plain certification, and certified by a licensed surveyor
reasonably acceptable to Agent; (d) flood insurance in an amount, with
endorsements and by an insurer reasonably acceptable to Agent, if the Real
Estate is within a flood plain; (e) a current appraisal of the Real Estate,
prepared by an appraiser acceptable to Agent, and in form and substance
satisfactory to Required Lenders; (f) if available, an environmental assessment,
prepared by environmental engineers acceptable to Agent, and accompanied by such
reports, certificates, studies or data as Agent may reasonably require, which
shall all be in form and substance satisfactory to Required Lenders; and (g) an
Environmental Agreement and such other documents, instruments or agreements as
Agent may reasonably require with respect to any environmental risks regarding
the Real Estate.
     Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any

 



--------------------------------------------------------------------------------



 



Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.
     Report: as defined in Section 12.2.3.
     Reportable Event: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
     Required Lenders: (i) as long as three or fewer Lenders have Revolver
Commitments, then any two Lenders having, in the aggregate, Revolver Commitments
in excess of 50% of the aggregate Revolver Commitments, and (ii) as long as four
or more Lenders have Revolver Commitments, then Lenders (subject to Section 4.2)
having (a) Revolver Commitments in excess of 50% of the aggregate Revolver
Commitments; and (b) if the Revolver Commitments have terminated, Loans in
excess of 50% of all outstanding Loans; provided, that the Commitments of
Defaulting Lenders shall be treated as being equal to zero for the purposes of
calculating Required Lenders.
     Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
     Restatement Effective Date: as defined in Section 6.2.
     Restricted Investment: any Investment by a Borrower or Subsidiary, other
than (a) Investments in Subsidiaries to the extent existing on the Restatement
Effective Date and other Investments existing on the Restatement Effective Date
and set forth on Schedule 10.2.5; (b) Cash Equivalents (provided, however, that,
to the extent such Cash Equivalents are owned by an Obligor, such Cash
Equivalents are subject to Agent’s Lien and control, pursuant to documentation
in form and substance satisfactory to Agent); (c) Investments consisting of
lease, utility and other similar deposits or any other deposit permitted under
Section 10.2.2 in the Ordinary Course of Business; (d) prepayments and deposits
to suppliers in the Ordinary Course of Business; (e) Hedging Agreements to the
extent permitted by Section 10.2.16; (f) Investments (i) by an Obligor in any
other Obligor, or (ii) by Subsidiaries that are non-Obligors into Obligors or
other non-Obligors; (g) the establishment of wholly owned Subsidiaries to the
extent they comply with Section 10.1.9; (h) Investments in securities or other
assets of trade creditors, customers or other Persons in the Ordinary Course of
Business that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers; (i) guarantees,
Contingent Obligations and other Investments permitted under Section 10.2.1;
(j) Investments to the extent such Investments reflect an increase in the value
of Investments otherwise permitted under Section 10.2.5 hereof; (k) the
capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules; (l) the cancellation,
forgiveness, set off or acceptance of prepayments of Debt owed to such Borrower
to the extent not otherwise prohibited by the terms of this Agreement; (m) loans
and advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business, not to exceed, in the
aggregate, $2,000,000 at any time outstanding; (n) prepaid expenses and
extensions of trade

 



--------------------------------------------------------------------------------



 



credit made in the Ordinary Course of Business; (o) deposits with financial
institutions permitted hereunder; (p) Investments by an Obligor in an Excluded
Receivables Subsidiary in connection with a sale of receivables to such Excluded
Receivables Subsidiary pursuant to a Qualified Receivables Transaction; and
(q) other Investments not otherwise listed above not to exceed, in the
aggregate, $1,500,000 at any time outstanding.
     Restrictive Agreement: an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
     Revolver Commitment: for any Lender, its obligation to make Revolver Loans,
and to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
     Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
     Revolver Note: a promissory note executed by Borrowers in favor of and at
the request of a Lender substantially in the form of Exhibit A, which shall be
in the amount of such Lender’s Revolver Commitment and shall evidence the
Revolver Loans made by such Lender.
     Revolver Termination Date: April 26, 2014.
     Revolving Facility Exposure: for any Lender at any time, the sum of (i) the
principal amount of all Revolver Loans made to Borrowers by such Lender and
outstanding at such time, and (ii) such Lender’s share of the LC Outstandings at
such time.
     Royalties: all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
     S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
     Second Lien Note Collateral Agent: U.S. Bank, National Association, in its
capacity as collateral agent for the Second Lien Noteholders, and any other
agent in such similar capacity pursuant to any Refinancing Debt.
     Second Lien Note Documents: the Indenture and each other document defined
as a “Note Document” in the Indenture.
     Second Lien Noteholders: any Person that is a “Holder” or “Securityholder”,
pursuant to and as defined in the Indenture.
     Second Lien Notes: the 7.875% Senior Secured Notes due April 15, 2019,
issued by the Company under the Indenture, in the aggregate amount of
$250,000,000 (plus all interest paid in kind).

 



--------------------------------------------------------------------------------



 



     Second Lien Term Loan Agreement: the Loan and Security Agreement, dated as
of August 4, 2009, by and among the Company, the other parties thereto, and
Credit Suisse, as agent.
     Second Lien Term Loans: any “Term Loan” as defined in the Second Lien Term
Loan Agreement.
     Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank
Products.
     Security Documents: the Pledge Agreements, Guaranties, Mortgages, Copyright
Security Agreements, Patent Security Agreements, Trademark Security Agreements,
Deposit Account Control Agreements and all other documents, instruments and
agreements executed and delivered by an Obligor now or hereafter securing (or
given with the intent to secure) any Obligations.
     Senior Officer: the chairman of the board, president, chief executive
officer, managing director, treasurer, controller, director of finance, chief
financial officer or finance officer of a Borrower.
     Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
     Standard Securitization Undertakings: those representations, warranties,
covenants and indemnities entered into by the Company or any Excluded
Receivables Subsidiary which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivables.
     Solvent: as to any Person, such Person (a) owns Property whose fair
saleable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair saleable value (as defined below) is
greater than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to generally pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair saleable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase on a going concern basis.
     Specified Transaction: (a) any disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary or of any division or
product line of a Borrower or any of its Subsidiaries, (b) any Acquisition
permitted hereunder, (c) any proposed incurrence of Debt or (d) the proposed
making of a Distribution, in each case, to the extent permitted hereunder.

 



--------------------------------------------------------------------------------



 



     Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent, provided, that (i) the
intercompany loan owed by the Company to Bostrom Ltd. and identified on Schedule
10.2.1, and (ii) the intercompany loan owed by the Company to CVS Ltd. and
identified on Schedule 10.2.1, in each case shall not be considered Subordinated
Debt.
     Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by the Company (including indirect ownership by the Company
through other entities in which the Company directly or indirectly owns 50% of
the voting securities or Equity Interests).
     Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
     Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
     Tender Offer: the offer by the Company to purchase all of (i) the Third
Lien Notes and (ii) the Existing Senior Notes made pursuant to the Offer to
Purchase and Consent Solicitation of Commercial Vehicle Group, Inc. dated
April 5, 2011, as amended.
     Third Lien Indenture: the Indenture, dated as of August 4, 2009, by and
among the Company, the other parties thereto and U.S. Bank National Association.
     Third Lien Notes: the 11%/13% Third Lien Senior Secured Notes due 2013,
issued by the Company under the Third Lien Indenture, in the aggregate amount of
$42,124,000 (plus all interest paid in kind).
     Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.
     Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
     Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the
same interest option and, in the case of LIBOR Loans, the same Interest Period.
     UCC: the Uniform Commercial Code as in effect in the State of Illinois or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code as in effect in such jurisdiction.
     UK Restructuring: the series of transactions related to that certain
transfers of assets and the exchanging of debt between any direct or indirect
Subsidiary of the Borrower organized under the laws of the United Kingdom, and
the necessary corporate structure changes required in connection therewith, in
such manner as disclosed to Agent prior to the date hereof.
     Unfunded Pension Liability: the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined

 



--------------------------------------------------------------------------------



 



in accordance with the assumptions used for funding the Pension Plan pursuant to
Sections 412 and 430 of the Code for the applicable plan year.
     Unpaid Sum: any sum due and payable but unpaid by a Borrower under this
Agreement.
     Upstream Payment: a Distribution by a Subsidiary of a Borrower to such
Borrower or another Subsidiary (to the extent such Subsidiary is such Person’s
direct parent), or in the case of National Seating Company, pro rata
Distributions to the Company and each other holder of Equity Interests of
National Seating Company.
     Value: (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
     Voting Stock: for any Person, all classes of Equity Interests of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.
     1.2. Accounting Terms.
     Under the Loan Documents (except as otherwise specified herein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Original Closing Date and using the
same inventory valuation method as used in such financial statements, except for
any change required or permitted by GAAP if Borrowers’ certified public
accountants concur in such change, the change is disclosed to Agent and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.
     Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis.
     If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower Agent or the Required Lenders shall so request, Agent, Lenders and
Borrower Agent shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) Borrower Agent shall provide to Agent
and Lenders as reasonably requested hereunder a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. It is agreed that a change in GAAP contemplated above shall
include the International Financial Reporting Standards, or certain of the
standards contained therein, becoming the required methodology of financial
reporting.
     1.3. Uniform Commercial Code.

 



--------------------------------------------------------------------------------



 



     As used herein, the following terms are defined in accordance with the UCC
in effect in the State of Illinois from time to time: “Chattel Paper,”
“Commercial Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General
Intangibles,” “Goods,” “Instrument,” “Inventory,” “Investment Property,”
“Letter-of-Credit Right” and “Supporting Obligation.”
     1.4. Certain Matters of Construction.
     The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, amendments and restatements, refinancings, replacements, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 15.3.1;
or (g) discretion of Agent, Issuing Bank or any Lender mean the sole and
absolute discretion of such Person. All calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars. Unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, including references to “knowledge of any Obligor”, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.
     1.5. Certifications.
     All certifications to be made hereunder by an officer or representative of
an Obligor shall be made by such person in his or her capacity solely as an
officer or a representative of such Obligor, on such Obligor’s behalf and not in
such person’s individual capacity.
     1.6. Times of Day.

 



--------------------------------------------------------------------------------



 



     Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
     SECTION 2. CREDIT FACILITIES
          2.1. Revolver Commitments.
               2.1.1. Revolver Loans.
               (a) Revolver Loans. Each Lender agrees, severally on a Pro Rata
basis up to its Revolver Commitment, on the terms set forth herein, to make
Revolver Loans to the Borrowers from time to time prior to the Commitment
Termination Date. The Revolver Loans may be repaid and reborrowed as provided
herein. In no event shall Lenders have any obligation to honor a request for a
Revolver Loan if the sum of (i) the Revolving Facility Exposure and (ii) the
aggregate outstanding principal amount of Swingline Loans, would exceed the
lesser of the Revolver Commitments and the Borrowing Base. Revolver Loans may be
made as Base Rate Loans or LIBOR Revolving Loans.
               (b) Limitation on Revolver Loans. Notwithstanding the foregoing,
(i) so long as any Second Lien Notes are outstanding, in no event shall Lenders
be obligated to make Revolver Loans in excess of the Indenture Formula Amount,
including, without limitation, the making of any Revolver Loans to a Borrower
that would exceed any sublimit of the Indenture Formula Amount as further
described in Section 4.03(b)(1) of the Indenture. To the extent any Refinancing
Debt replaces the Second Lien Notes, in no event shall Lenders be obligated to
make Revolver Loans in an amount that would exceed any similar formula, if any,
in such Refinancing Debt.
               2.1.2. Revolver Notes and Denominations.
               The Revolver Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender. Promptly
following the request of any Lender, Borrowers shall deliver a Revolver Note to
such Lender. Borrowings by a Borrower shall be denominated only in Dollars.
               2.1.3. Use of Proceeds.
               The proceeds of Revolver Loans shall be used by Borrowers solely
(a) to satisfy existing Debt under the Original Credit Agreement; (b) to pay
fees and transaction expenses associated with the closing of this credit
facility; (c) to pay Obligations in accordance with this Agreement; and (d) for
working capital and other lawful corporate purposes of Borrowers (including
Capital Expenditures and the financing of Investments and Acquisitions permitted
hereunder).
               2.1.4. Voluntary Reduction or Termination of Revolver
Commitments.
               (a) The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 10 Business Days prior written notice to Agent at any time after
the first Loan Year, Borrowers may, at their option, terminate the Revolver
Commitments and this credit facility. Any notice of termination given by
Borrowers shall be irrevocable (unless given in connection with refinancing the

 



--------------------------------------------------------------------------------



 



Obligations). On the Commitment Termination Date, Borrowers shall make Full
Payment of all Obligations.
          (b) Borrowers may permanently reduce the Revolver Commitments, on a
Pro Rata basis for each Lender, upon at least 10 Business Days prior written
notice to Agent, which notice shall specify the amount of the reduction and
shall be irrevocable once given (unless given in connection with refinancing the
Obligations). Each reduction shall be in a minimum amount of $10,000,000, or an
increment of $1,000,000 in excess thereof; provided, that in no event shall such
permanent reduction reduce the Revolver Commitments, in the aggregate, to an
amount less than $20,000,000 (other than in connection with refinancing the
Obligations).
          2.1.5. Overadvances. If the aggregate Revolver Loans exceed the
Borrowing Base, or, if applicable, the Indenture Formula Amount (“Overadvance”),
the excess amount shall be payable by Borrowers on demand by Agent, but all such
Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Unless its
authority has been revoked in writing by Required Lenders, Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance, when combined with all other Overadvances and Protective Advances,
as applicable, is not known by Agent to exceed 10% of the Borrowing Base; and
(b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than 5% of the
Borrowing Base, and (ii) does not continue for more than 30 consecutive days. In
no event shall Overadvance Loans be made that would cause the outstanding
Revolver Loans and LC Obligations to exceed the aggregate Revolver Commitments.
Any funding of an Overadvance Loan or sufferance of an Overadvance shall not
constitute a waiver by Agent or Lenders of the Event of Default caused thereby.
In no event shall any Borrower or other Obligor be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.
          2.1.6. Protective Advances. Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Loans (“Protective Advances”), up to an aggregate amount, when
combined with all other Protective Advances and Overadvances outstanding at any
time, not to exceed 10% of the Borrowing Base; in each case, (1) if Agent deems
such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Obligations or (2) to pay any other
amounts chargeable to Obligors under any Loan Documents, including costs, fees
and expenses. Each Lender shall participate in each Protective Advance on a Pro
Rata basis. In no event shall any Protective Advance be made that would cause
the outstanding Revolver Loans and LC Obligations to exceed the aggregate
Revolver Commitments. Required Lenders may at any time revoke Agent’s authority
to make further Protective Advances by written notice to Agent. Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.
     2.2. [RESERVED].
     2.3. Letter of Credit Facilities.

 



--------------------------------------------------------------------------------



 



          2.3.1. Issuance of Letters of Credit. Issuing Bank agrees to issue
Letters of Credit from time to time until 10 Business Days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:
          (a) Each Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and a LC Application at least three Business Days (or such
shorter time as agreed to by Issuing Bank) prior to the requested date of
issuance; (ii) each LC Condition is satisfied or waived; and (iii) if a
Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any funding
risk associated with such Defaulting Lender. If Issuing Bank receives written
notice from a Lender at least five Business Days before issuance of a Letter of
Credit that any LC Condition has not been satisfied or waived, Issuing Bank
shall have no obligation to issue the requested Letter of Credit (or any other)
until such notice is withdrawn in writing by that Lender or until Required
Lenders have waived such condition in accordance with this Agreement. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.
          (b) Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as Agent may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.
          (c) Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

 



--------------------------------------------------------------------------------



 



          (d) In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit, LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit, LC Documents, and shall not be liable for
the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
          2.3.2. Reimbursement; Participations.
          (a) If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, within one Business Day of notice
of such payment by the Issuing Bank (“Reimbursement Date”), the amount paid by
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for Base Rate Loans from the date such Letter of Credit is honored until
payment by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Loans in an amount necessary to pay all amounts due and owing to Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied or waived.
          (b) Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit. If Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, Lender’s Pro Rata share of such payment. Upon request
by a Lender, Issuing Bank shall furnish copies of any Letters of Credit and LC
Documents in its possession at such time.
          (c) The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other

 



--------------------------------------------------------------------------------



 



Person of any obligations under any LC Documents. Issuing Bank does not make to
Lenders any express or implied warranty, representation or guaranty with respect
to the Collateral, LC Documents or any Obligor. Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.
          (d) No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct. Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any taking action under any Letter of Credit or LC Documents
until it receives written instructions from Required Lenders.
          2.3.3. Cash Collateral.
          If any LC Obligations, whether or not then due or payable, shall for
any reason be outstanding at any time (a) that an Event of Default exists,
(b) that, with respect to LC Obligations, Availability is less than zero,
(c) after the Commitment Termination Date, or (d) on five Business Days prior to
the Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding Letters
of Credit and pay to Issuing Bank the amount of all other LC Obligations.
Borrowers shall, promptly upon demand by Issuing Bank or Agent from time to
time, Cash Collateralize the LC Obligations of any Defaulting Lender. If
Borrowers fail to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Revolver Loans, the amount of
the Cash Collateral required (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied)
or waived. If Borrowers are required to provide any amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to Borrowers promptly
after all Events of Default have been cured or waived.
SECTION 3. INTEREST, FEES AND CHARGES
     3.1. Interest.
          3.1.1. Rates and Payment of Interest.
          (a) The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Loans. Interest shall accrue from the
date the Loan is advanced or the Obligation is incurred or payable, until paid
by Borrowers. If a Loan is repaid on the same day made, one day’s interest shall
accrue.
          (b) During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are

 



--------------------------------------------------------------------------------



 



difficult to ascertain and that the Default Rate is a fair and reasonable
estimate to compensate Agent and Lenders for this.
          (c) Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each Fiscal Month; (ii) on any date of prepayment, with
respect to the principal amount of Loans being prepaid; and (iii) on the
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.
          3.1.2. Application of LIBOR to Outstanding Loans.
          (a) Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
LIBOR Loan.
          (b) Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent, as applicable, they shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Agent shall notify each Lender thereof. Subject to Section 3.5
and Section 3.6, each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
          3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:
          (a) the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
          (b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
          (c) no Interest Period shall extend beyond the Revolver Termination
Date.
     3.2. Fees.
          3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to (i). 500% per annum times the amount by which
the Revolver

 



--------------------------------------------------------------------------------



 



Commitments exceed the average daily balance of Revolver Loans and stated amount
of Letters of Credit (the “Unused Balance”) during any Fiscal Quarter in which
the aggregate average daily Unused Balance is equal to or greater than 50% of
the Revolver Commitments or (ii). 375% per annum times the Unused Balance during
any Fiscal Quarter in which the aggregate average daily Unused Balance is less
than 50% of the Revolver Commitments. Such fee shall be calculated payable in
arrears, on the first day of each Fiscal Quarter and on the Commitment
Termination Date.
          3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro
Rata benefit of Lenders with Revolver Commitments, a fee equal to the Applicable
Margin in effect for LIBOR Revolver Loans times the average daily stated amount
of Letters of Credit, which fee shall be payable quarterly in arrears, on the
first day of each Fiscal Quarter; (b) to Issuing Bank, for its own account, a
fronting fee equal to. 125% per annum on the stated amount of each Letter of
Credit, which fee shall be payable quarterly in arrears, on the first day of
each Fiscal Quarter; and (c) to Issuing Bank, for its own account, all customary
and reasonable charges associated with the issuance, amending, negotiating,
payment, processing, transfer and administration of Letters of Credit, which
charges shall be paid as and when incurred. During an Event of Default, the fee
payable under clause (a) shall be increased by 2% per annum as provided in
Section 3.1.1(b).
          3.2.3. Other Fees. Borrowers shall pay to Agent the fees described in
the Fee Letter.
     3.3. Computation of Interest, Fees, Yield Protection. All interest in
respect of LIBOR Loans, as well as fees and other charges calculated on a per
annum basis shall be computed for the actual days elapsed, based on a year of
360 days. Fees, interest and charges in respect of Base Rate Loans shall be
calculated for the actual days elapsed, based on a year of 365 days (or 366 days
as applicable) and shall be payable in Dollars. Each determination by Agent of
any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error. All fees shall be fully earned
when due and shall not be subject to rebate, refund or proration. All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or
detention of money. A certificate setting forth amounts payable by Borrowers
under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or
the affected Lender, as applicable, shall be final, conclusive and binding for
all purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.
     3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all
(a) reasonable out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) legal, accounting, appraisal, consulting and other fees, costs and
expenses in connection with administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), all fees, costs
and expenses in connection with each inspection, audit or appraisal with respect
to any Obligor or Collateral, whether prepared by Agent’s personnel or a third
party. All legal,

 



--------------------------------------------------------------------------------



 



accounting and consulting fees shall be charged to Borrowers by Agent’s
professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to any other
transaction. All amounts payable by Borrowers under this Section shall be due
and payable promptly following demand therefor, or in the case of Extraordinary
Expenses, on demand.
     3.5. Illegality. If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
     3.6. Inability to Determine Rates. If Agent determines, or if Required
Lenders notify Agent, for any reason in connection with a request for a
Borrowing of, or conversion to or continuation of, a LIBOR Loan that (a) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (b) adequate
and reasonable means do not exist for determining LIBOR for the requested
Interest Period, or (c) LIBOR for the requested Interest Period does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Agent will promptly so notify Borrower Agent and each Lender. Thereafter,
the obligation of Lenders to make or maintain LIBOR Loans shall be suspended
until Agent (upon instruction by Required Lenders) revokes such notice. Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of a LIBOR Loan or, failing that,
will be deemed to have submitted a request for a Base Rate Loan.
     3.7. Increased Costs; Capital Adequacy.

          3.7.1.Change in Law. If any Change in Law shall:
          (a) impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
          (b) subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in Obligations or change
the basis of taxation of payments to such Lender or Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.9 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or Issuing Bank); or

 



--------------------------------------------------------------------------------



 



          (c) impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations;
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, within 10
Business Days of receiving the request from such Lender or Issuing Bank,
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.
          3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then within 10
Business Days of receiving the request from such Lender or Issuing Bank,
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.
          3.7.3. Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that Lender or Issuing Bank notifies Borrower Agent of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to it.
Borrowers shall promptly following request therefor pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 



--------------------------------------------------------------------------------



 



     3.9. Funding Losses. If for any reason (a) any Borrowing of, or conversion
to or continuation of, a LIBOR Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a
day other than the end of its Interest Period, or (c) Borrowers fail to repay a
LIBOR Loan when required hereunder, then Borrowers shall pay to Agent its
customary administrative charge and to each Lender all losses and expenses that
it sustains as a consequence thereof, including loss of anticipated profits and
any loss or expense arising from liquidation or redeployment of funds or from
fees payable to terminate deposits of matching funds. Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.
     3.10. Maximum Interest. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4. LOAN ADMINISTRATION
     4.1. Manner of Borrowing and Funding Revolver Loans.
          4.1.1. Notice of Borrowing.
          (a) Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing. Such notice must
be received by Agent no later than 12:00 noon Chicago time (i) on the Business
Day of the requested funding date, in the case of Base Rate Loans, and (ii) at
least three Business Days prior to the requested funding date, in the case of
LIBOR Loans. Notices received after 12:00 noon Chicago time shall be deemed
received on the next Business Day. Subject to Section 3.5 and Section 3.6, each
Notice of Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans, or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).
          (b) Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Loans, on the due
date, in the amount of such Obligations. The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
Agent may, at its option, charge such Obligations against Borrower Agent’s
primary disbursement account maintained with Agent or any of its Affiliates.

 



--------------------------------------------------------------------------------



 



          (c) If Borrowers establish a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Loans on the date of such presentation, in the amount of the check and items
presented for payment. The proceeds of such Revolver Loans may be disbursed
directly to the controlled disbursement account or other appropriate account.
          4.1.2. Fundings by Lenders. Each Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. Chicago time on the
proposed funding date for Base Rate Loans or by 3:00 p.m. Chicago time, at least
two Business Days before any proposed funding of LIBOR Loans. Each Lender shall
fund to Agent such Lender’s Pro Rata share of the Borrowing to the account
specified by Agent in immediately available funds not later than 2:00 p.m.
Chicago time on the requested funding date unless Agent’s notice is received
after the times provided above, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. Chicago time on the next Business Day. Subject to its
receipt of such amounts from Lenders, Agent shall disburse the proceeds of the
Revolver Loans as directed by Borrower Agent. Unless Agent shall have received
(in sufficient time to act) written notice from a Lender that it does not intend
to fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers. If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.
          4.1.3. Swingline Loans; Settlement.
          (a) Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount equal to 10% of the Revolver
Commitments at such time, unless the funding is specifically required to be made
by all Lenders hereunder. Each Swingline Loan shall constitute a Revolver Loan,
for all purposes, except that payments thereon shall be made to Agent for its
own account. The obligation of Borrowers to repay Swingline Loans shall be
evidenced by the records of Agent and need not be evidenced by any promissory
note.
          (b) To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place on a date determined
from time to time by Agent, which shall occur at least once each week. On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders. Between settlement dates,
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied or waived. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, any Swingline Loan may not
be settled among Lenders hereunder, then each Lender having a Revolver
Commitment shall

 



--------------------------------------------------------------------------------



 



be deemed to have purchased from Agent a Pro Rata participation in each unpaid
Swingline Loan and shall transfer the amount of such participation to Agent, in
immediately available funds, within one Business Day after Agent’s request
therefor.
          4.1.4. Notices. Each Borrower authorizes Agent and Lenders (and Agent
and Lenders hereby agree) to extend, convert or continue Loans, effect
selections of interest rates, and transfer funds to or on behalf of Borrowers
based on telephonic or e-mailed instructions. Borrowers shall confirm each such
request by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern. Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.
     4.2. Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a Defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.
     4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $1,000,000,
plus any increment of $100,000 in excess thereof. No more than six Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans denominated in
the same currency and having the same length and beginning date of their
Interest Periods shall be aggregated together and considered one Borrowing for
this purpose. Upon determining LIBOR for any Interest Period requested by
Borrowers, Agent shall promptly notify Borrowers thereof by telephone or
electronically and, if requested by Borrowers, shall confirm any telephonic
notice in writing.
     4.4. Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each

 



--------------------------------------------------------------------------------



 



Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it, as though made by such Borrower.
     4.5. Obligations. All Revolver Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Borrowers’ Collateral.
     4.6. Effect of Termination. On the effective date of the termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, only
with the consent of Agent, any Cash Management Services). All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations.
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Borrowers and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, in its Permitted Discretion, deems necessary to
protect against any such damages. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9,
5.10, 12, 15.2 and this Section, and the obligation of each Obligor and Lender
with respect to each indemnity given by it in any Loan Document, shall survive
Full Payment of the Obligations and any release relating to this credit
facility.
SECTION 5. PAYMENTS
     5.1. General Payment Provisions. All payments of Obligations shall be made
in Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon Chicago time on the due date. Any payment after such time shall
be deemed made on the next Business Day. Any payment of a LIBOR Loan prior to
the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Revolver Loans shall be applied first to Base
Rate Loans and then to LIBOR Loans.
     5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable
in full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. If any Asset Disposition includes the disposition of Eligible Accounts
or Eligible Inventory, Net Proceeds equal to the greater of (a) the net book
value of such Accounts and Inventory, or (b) the reduction in the Borrowing
Base, upon giving effect to such disposition, shall be applied to the Revolver
Loans. Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrowers shall, on the sooner of Agent’s demand or the first Business
Day after any Borrower has knowledge thereof, repay the outstanding Revolver
Loans in an amount sufficient to reduce the principal balance of such Revolver
Loans to the Borrowing Base.
     5.3. Repayment.
          5.3.1. Mandatory Prepayments.

 



--------------------------------------------------------------------------------



 



          (a) Within five Business Days of the receipt of any proceeds of
insurance or condemnation awards paid in respect of any Equipment or Real
Estate, Borrowers shall prepay Revolver Loans and Borrowers shall permanently
reduce the Revolver Commitments; provided, that (i) Borrowers shall not be
required to effect such permanent reduction in the Revolver Commitments unless
the failure to effect such permanent reduction would create an obligation of any
Borrower to make an offer to repurchase the Second Lien Notes and (ii) such Net
Proceeds shall not be required to be so applied on such date to the extent that
Borrower Agent shall have delivered an officer’s certificate to Agent on or
prior to such date stating that such proceeds shall actually be used to acquire
Property useful in the business of the Obligors within 180 days (or such longer
period as Agent shall consent to in writing) of receipt of such Net Proceeds (or
a binding commitment to acquire such Property is entered into within 180 days
and such reinvestment is actually made within 360 days or, in each case, such
period as Agent shall consent to in writing), provided further, that (i) no
Default or Event of Default exists, (ii) the replaced Property is free of Liens,
other than Permitted Liens; and (iii) the aggregate amount of such proceeds or
awards from any single casualty or condemnation does not exceed $1,000,000.
Borrowers shall prepay Revolver Loans in the amount of any Net Proceeds not
actually reinvested within such 180 or 360, as applicable, day period (or such
period as consented to by Agent hereunder) and reduce the Revolver Commitments
in an amount equal to such prepayment.
          (b) On the Commitment Termination Date, Borrowers shall prepay all
Revolver Loans (unless sooner repaid hereunder).
     5.4. Payment of Other Obligations. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.
     5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
     5.6. Allocation of Payments.
          5.6.1. Allocations Generally. Absent an Event of Default, monies to be
applied to Obligations from payments by Obligors, shall be allocated as follows:
          (a) if a specific payment of principal, interest, fees or other sum
payable under the Loan Documents, according to the instruction of Borrower
Agent;
          (b) if a mandatory prepayment, according to Section 5.3.1; and
          (c) if any other amount, applied to the Obligations at the discretion
of Agent.

 



--------------------------------------------------------------------------------



 



          5.6.2. Post-Default Allocation. During an Event of Default, monies to
be applied to the Obligations, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated as follows:
          (a) first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;
          (b) second, to all amounts owing to Agent on Swingline Loans;
          (c) third, to all amounts owing to Issuing Bank on LC Obligations;
          (d) fourth, to all Obligations constituting fees (excluding amounts
relating to Bank Products);
          (e) fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);
          (f) sixth, to provide Cash Collateral for outstanding Letters of
Credit;
          (g) seventh, to all other Obligations other than Bank Product Debt;
          (h) eighth, to Bank Product Debt to the extent reserved for in the
Borrowing Base;
          (i) ninth, to Bank Product Debt; and
          (j) tenth, to the Borrower.
          5.6.3. Application of Amounts. Amounts shall be applied to each
category of Obligations set forth in Section 5.6.2 until Full Payment thereof
and then to the next category. If amounts are insufficient to satisfy a
category, they shall be applied on a pro rata basis among the Obligations in the
category. Amounts distributed with respect to any Bank Product Debt shall be the
lesser of the applicable Bank Product Amount last reported to Agent or the
actual Bank Product Debt as calculated by the methodology reported to Agent for
determining the amount due. Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the Secured Party. In the absence of such notice, Agent may
assume the amount to be distributed is the Bank Product Amount last reported to
it. The allocations set forth in Section 5.6.2 are solely to determine the
rights and priorities of Agent and Lenders as among themselves, and may be
changed by agreement among them without the consent of any Obligor. Section
5.6.2 is not for the benefit of or enforceable by any Borrower.
          5.6.4. Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
     5.7. Application of Payments. The ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next

 



--------------------------------------------------------------------------------



 



Business Day. If, as a result of such application, a credit balance exists, the
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Default or Event of Default exists. Each
Borrower irrevocably waives the right to direct the application of any payments
or Collateral proceeds, and agrees that Agent shall have the continuing,
exclusive right to apply and reapply same against the Obligations, in such
manner as Agent deems advisable, subject to the proviso in Section 5.6.2 and the
following sentence.
     5.8. Loan Account; Account Stated.
          5.8.1. Loan Account. Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time. Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of each relevant Borrower for the account of the
Obligations. Each Borrower confirms that such arrangement shall have no effect
on the joint and several character of its liability with each other Borrower for
the Obligations.
          5.8.2. Entries Binding. Entries made in the Loan Accounts shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Accounts are provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.
     5.9. Taxes.
          5.9.1. Payments Free of Taxes. Except as otherwise provided in this
Section 5.9, all payments by Obligors of Obligations shall be free and clear of
and without reduction for any Taxes. If Applicable Law requires any Obligor or
Agent to withhold or deduct any Tax (including backup withholding or withholding
Tax), the withholding or deduction shall be based on information provided
pursuant to Section 5.10 and Agent shall pay the amount withheld or deducted to
the relevant Governmental Authority. If the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by Borrowers shall
be increased so that Agent, Lender or Issuing Bank, as applicable, receives an
amount equal to the sum it would have received if no such withholding or
deduction (including deductions applicable to additional sums payable under this
Section) had been made. Without limiting the foregoing, Borrowers shall timely
pay all Other Taxes to the relevant Governmental Authorities.
          5.9.2. Payment. Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay to Agent under Section 5.10. A certificate
as to the amount of any such payment or liability delivered to Borrower Agent by
Agent, or by a Lender or Issuing Bank (with a copy to Agent), shall be
conclusive, absent manifest error. As soon as practicable after any

 



--------------------------------------------------------------------------------



 



payment of Indemnified Taxes or Other Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment reasonably satisfactory to Agent.
     5.10. Lender Tax Information.
          5.10.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. Nothing in this Section 5.10.1 shall be construed as
requiring any Lender to make available it tax returns (or any other information
relating to its Taxes) which it deems confidential to the relevant Borrower or
any Person.
          5.10.2. Documentation. If a Borrower is resident for tax purposes in
the United States, any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to Agent and Borrower
Agent IRS Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by Agent or Borrower Agent to determine
whether such Lender is subject to backup withholding or information reporting
requirements. If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
          5.10.3. Lender Obligations. Each Lender and Issuing Bank shall
promptly notify Borrowers and Agent of any change in circumstances that would
change any claimed Tax exemption or reduction. Each Lender and Issuing Bank
shall indemnify, hold harmless and reimburse (within 10 days after demand
therefor) Borrowers and Agent for any Taxes, losses, claims, liabilities,
penalties, interest and expenses (including reasonable attorneys’ fees) incurred
by or asserted against a Borrower or Agent by any Governmental Authority due to
such Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency
in, any documentation required to be delivered by it pursuant to this Section.
Each Lender and Issuing Bank authorizes Agent to set off any amounts due to
Agent under this Section against any amounts payable to such Lender or Issuing
Bank under any Loan Document.

 



--------------------------------------------------------------------------------



 



     5.11. Nature and Extent of Each Borrower’s Liability.
          5.11.1. Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations and
all agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations and that to the extent permitted by Applicable Law, such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Obligor is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by Agent or any Lender with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by Agent or any Lender in respect thereof (including the release of any
security or guaranty); (d) the insolvency of any Obligor; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code (or the equivalent in any applicable
jurisdiction); (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise (or
the equivalent in any applicable jurisdiction); (g) the disallowance of any
claims of Agent or any Lender against any Obligor for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise (or the
equivalent in any applicable jurisdiction); or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.
          5.11.2. Waivers.
          (a) To the extent permitted by Applicable Law, each Borrower expressly
waives all rights that it may have now or in the future under any statute, at
common law, in equity or otherwise, to compel Agent or Lenders to marshal assets
or to proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower. To the extent permitted by Applicable Law, each Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of all Obligations. It is agreed among each Borrower, Agent
and Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.
          (b) Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents

 



--------------------------------------------------------------------------------



 



to such action and waives to the extent permitted by Applicable Law any claim
based upon it, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had. Any election of remedies
that results in denial or impairment of the right of Agent or any Lender to seek
a deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives to
the extent permitted by Applicable Law all rights and defenses arising out of an
election of remedies, such as non-judicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations. The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.
          5.11.3. Extent of Liability; Contribution.
          (a) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.
          (b) If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
          (c) Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder. Agent
and Lenders shall have the right, at any time in their Permitted Discretion, to
condition Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.

 



--------------------------------------------------------------------------------



 



          5.11.4. Joint Enterprise. Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and Borrowers believe
that consolidation of their credit facility will enhance the borrowing power of
each Borrower and ease the administration of their relationship with Lenders,
all to the mutual advantage of Borrowers. Borrowers acknowledge and agree that
Agent’s and Lenders’ willingness to extend credit to Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
          5.11.5. Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations, subject to Section 10.2.9.
SECTION 6. CONDITIONS PRECEDENT
     6.1. Conditions Precedent to Initial Loans. The conditions precedent to the
obligations of the Lenders to fund any requested Loan, issue any Letter of
Credit, or otherwise extend credit to Borrowers under the Original Credit
Agreement on the Original Closing Date, in addition to the conditions set forth
in Section 6.3, were satisfied or waived as of the Original Closing Date and
were the following:
          (a) Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note. Each other Loan Document shall have
been duly executed and delivered to Agent by each of the signatories thereto,
and each Obligor shall be in compliance with all terms thereof;
          (b) Agent shall have received UCC and Lien searches and other evidence
satisfactory to Agent that the only Liens upon the Collateral Permitted Liens;
          (c) Agent shall have received the Related Real Estate Documents for
all Real Estate listed on Schedule 7.4 hereto and subject to a Mortgage;
          (d) Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, reasonably satisfactory to Agent;
          (e) Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Borrowers (taken as a whole) are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.
          (f) Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been

 



--------------------------------------------------------------------------------



 



amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing;
          (g) Agent shall have received a specimen of the signature of each
Person authorized by the resolution referred to in paragraph (f) above in
relation to the Loan Documents and related documents and executing Loan
Documents on the Original Closing Date;
          (h) Agent shall have received evidence that any process agent referred
to in Section 15.12 has accepted its appointment;
          (i) Agent shall have received a written opinion of Kirkland & Ellis
LLP, as well as any local real estate counsel to Borrowers or Agent, in form and
substance reasonably satisfactory to Agent;
          (j) Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Agent shall have received good
standing certificates, as applicable, for each Obligor, issued by the Secretary
of State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification;
          (k) Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, all in compliance
with the Loan Documents;
          (l) Agent and Lead Arrangers shall have completed their business,
financial and legal due diligence of Obligors, including Agent’s roll-forward of
its previous field examination, with results satisfactory to Agent and Lead
Arrangers. No material adverse change in the business, assets, property,
liabilities, operations or financial condition of the Obligors taken as a whole
shall have occurred since December 31, 2007;
          (m) Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Original Closing Date;
          (n) Agent and Lead Arrangers shall have received financial projections
in form and substance satisfactory for them for each year through the Commitment
Termination Date (with the current year to be presented on a month-by month
basis) and interim consolidated financial statements for the Company and its
Subsidiaries for the period ending not more than 30 days prior to the Original
Closing Date;
          (o) Agent shall have received a Borrowing Base Certificate prepared as
of November 30, 2008. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$17,500,000; and
          (p) a copy of any other authorization or other document, opinion or
assurance which Agent reasonably deems necessary or desirable in connection with
the entry into and

 



--------------------------------------------------------------------------------



 



performance of the transactions contemplated by any Loan Document or for the
validity and enforceability of any Loan Document.
     6.2. Conditions Precedent to Restatement Effective Date. This Agreement
shall not become effective until the date on which each of the following
conditions is satisfied or waived in writing by Agent and the Lenders:
          (a) This Agreement has been executed by each Borrower, Obligor, Agent
and Lenders, and counterparts hereof as so executed shall have been delivered to
Agent;
          (b) Agent shall have received an affirmation and consent from each
Obligor in form, scope and substance reasonably satisfactory to Agent.
          (c) Agent shall be satisfied in its sole discretion with the terms of
the Second Lien Note Documents and the Intercreditor Agreement and all related
documents;
          (d) Substantially contemporaneously with the Restatement Effective
Date, the Company shall have received gross proceeds from the issuance of the
Second Lien Notes in an aggregate amount equal to at least $250,000,000, which
cash proceeds shall be used to prepay the Existing Second Lien Term Loan, and to
pay the purchase price for each of the Third Lien Notes and Existing Senior
Notes tendered pursuant to the Tender Offer, to voluntarily redeem the Third
Lien Notes and Existing Senior Notes which remain outstanding after the
consummation of the Tender Offer and to pay fees, expenses and premiums in
connection therewith and for other general corporate purposes;
          (e) Borrowers shall have delivered fully executed amended and restated
Deposit Account Control Agreements, or replacements to existing Deposit Account
Control Agreements, in each case in favor of the Agent on terms satisfactory to
the Agent with respect to any Deposit Accounts (other than Deposit Accounts
excluded pursuant to Section 7.3) of Borrowers;
          (f) Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of Obligors
certifying that, after giving effect to the initial Loans and transactions
hereunder occurring on the Restatement Effective Date, (i) the Obligors (taken
as a whole) are Solvent; (ii) no Default or Event of Default exists; and
(iii) the representations and warranties set forth in Section 9 are true and
correct;
          (g) Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) that the charter documents of each
Obligor have not been amended or modified since the Original Closing Date, or if
any such charter documents have been so amended or modified, Agent shall have
received copies of the charter documents of each Obligor, certified by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization.

 



--------------------------------------------------------------------------------



 



          (h) Agent shall have received good standing certificates, as
applicable, for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification;
          (i) Agent shall have received a written opinion of Kirkland & Ellis
LLP in form and substance reasonably satisfactory to Agent;
          (j) Borrowers have paid all reasonable out-of-pocket fees and expenses
of Agent and of legal counsel to Agent that have been invoiced on or prior to
the Restatement Effective Date in connection with the preparation, negotiation,
execution and delivery of this Agreement; and
          (k) Agent shall have received, contemporaneously with the Effective
Date, evidence from the Company that the Second Lien Term Loans have been repaid
in full substantially contemporaneously with the Effective Date and the Liens
securing the obligations under the Second Lien Term Loans have been released (or
will be released contemporaneously with such repayment).
          (l) The Tender Offer is consummated substantially concurrently with
the effectiveness of this Agreement, with the tender of at least 50.1% of the
principal amount of each of the Third Lien Notes and the Existing Senior Notes,
with supplemental indentures amending each of the Third Lien Indenture and the
indenture governing the Existing Senior Notes having become effective
contemporaneously with the Effective Date, and Agent having received evidence
that the Liens securing the obligations under the Third Lien Notes have been
released (or will be released contemporaneously with the effectiveness of the
supplemental indenture).
          (m) The Company shall have paid to the Agent, for its own benefit, the
amendment fee pursuant to the Fee Letter.
     6.3. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit unless the following conditions are satisfied:
          (a) No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
          (b) The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date, and, in
each such case, shall be true and correct in all material respects as of such
earlier date);
          (c) All conditions precedent in any other Loan Document shall be
satisfied or waived; and
          (d) With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.

 



--------------------------------------------------------------------------------



 



Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied or
waived on the date of such request and on the date of such funding, issuance or
grant.
SECTION 7. COLLATERAL
     7.1. Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Borrower and Guarantor hereby grants to
Agent for the benefit of Secured Parties, a continuing security interest in and
Lien upon all Property of such Borrower, including all of the following
Property, whether now owned or hereafter acquired, and wherever located:
          (a) all Accounts;
          (b) all Chattel Paper, including electronic chattel paper;
          (c) all Commercial Tort Claims listed on Schedule 7.1 (as amended from
time to time);
          (d) all Deposit Accounts;
          (e) all Documents;
          (f) all General Intangibles, including Intellectual Property
(excluding intent to use trademark applications and contracts that prohibit the
granting of security interests or encumbrances);
          (g) all Goods, including Inventory, Equipment and fixtures;
          (h) all Instruments;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Supporting Obligations;
          (l) all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
          (m) all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
          (n) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
Notwithstanding the foregoing, in no event shall any of the following Property
be subject to the grant of security pursuant to this Section 7.1 or otherwise
constitute Collateral: (i) all motor vehicles and other assets subject to a
certificate of title (other than aircraft) the perfection of a

 



--------------------------------------------------------------------------------



 



security interest in which is excluded from the UCC in the relevant
jurisdiction; (ii) any General Intangible or other rights arising under
contracts, Instruments, licenses, license agreements (including Licenses) or
other documents, to the extent (and only to the extent) that the grant of a
security interest would (x) constitute a violation of a restriction in favor of
a third party on such grant, unless and until any required consents shall have
been obtained, (y) give any other party the right to terminate its obligations
thereunder, or (z) violate any law, provided, however, that (1) any portion of
any such General Intangible or other right shall cease to be excluded pursuant
to this clause (ii) at the time and to the extent that the grant of a security
interest therein does not result in any of the consequences specified above and
(2) the limitation set forth in this clause (ii) above shall not affect, limit,
restrict or impair the grant by a Grantor of a security interest pursuant to
this Agreement in any such General Intangible or other right, to the extent that
an otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the Illinois UCC, (iii) Property
(and proceeds thereof) owned by any Obligor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capital Lease permitted to be incurred pursuant to this Agreement, for so long
as the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capital Lease)
validly prohibits the creation of any other Lien on such Property;
(iv) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Obligor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral; (v) any property or assets to the
extent that such grant of a security interest is prohibited by any Applicable
Law, requires a consent not obtained of any Governmental Authority pursuant to
such Applicable Law; (vi) more than 65% of the Equity Interests of any Foreign
Subsidiary which represent Voting Stock to the extent a greater percentage would
result in adverse tax consequences to the Borrowers; (vii) all tax, payroll,
employee benefit, fiduciary and trust accounts; (viii) accounts receivable and
any assets related thereto owned by an Excluded Receivables Subsidiary or which
the Company or its Subsidiaries have agreed to transfer to an Excluded
Receivables Subsidiary; or (ix) de minimus Equity Interests of any indirect
Foreign Subsidiary or other foreign Person directly held by a Borrower or any
Guarantor solely for the benefit of any Person other than any Borrower or any
Guarantor (clauses (i) through (ix) collectively, the “Excluded Collateral”).
Furthermore, any assets or Property constituting “Excluded Collateral” are
expressly excluded from each term used in the definition of Collateral (and any
component definition thereof); provided, that in no event shall any Collateral
that is also Eligible Inventory be considered “Excluded Collateral” for any
purpose.”
     7.2. [RESERVED].
     7.3. Lien on Deposit Accounts; Cash Collateral.
          7.3.1. Deposit Accounts. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of such Borrower, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept. Each Borrower hereby authorizes and directs each bank or other depository
to deliver to Agent, during any Cash Dominion Trigger Period, on a daily basis,
all balances in any Deposit Account (other than payroll, tax, petty cash,
employee

 



--------------------------------------------------------------------------------



 



benefit and trust deposit accounts) maintained by such Borrower, for application
to the Obligations, without inquiry into the authority and right of Agent to
make such request.
          7.3.2. Cash Collateral. Any Cash Collateral shall be invested, at
Borrower Agent’s election, in Cash Equivalents, and Agent shall have no
responsibility for any investment or loss. Each Borrower hereby grants to Agent,
for the benefit of Secured Parties, a security interest in all Cash Collateral
held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral in Deposit Accounts to the payment
of any Obligations in accordance with the provisions of Section 5.6, as they
become due and payable. Each Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of Agent. No Borrower or other
Person claiming through or on behalf of any Borrower shall have any right to any
Cash Collateral, until Full Payment of all Obligations or such amounts are due
to be returned to the Borrowers in accordance with the terms of this Agreement.
     7.4. Real Estate Collateral.
          7.4.1. Lien on Real Estate. The Obligations shall also be secured by
Mortgages upon all owned Real Estate owned by Borrowers, as listed on
Schedule 7.4 hereto. The Mortgages shall be duly recorded, at Borrowers’
expense, in each office where such recording is required to constitute a fully
perfected Lien on the Real Estate covered thereby. If any Borrower acquires any
owned Real Estate hereafter, Borrowers shall promptly notify Agent of such
acquisition and shall, within 45 days of Agent’s request, execute, deliver and
record a Mortgage sufficient to create a first priority Lien (subject to
Permitted Liens) in favor of Agent on such Real Estate, and shall promptly
deliver all Related Real Estate Documents.
          7.4.2. Collateral Assignment of Leases. To further secure the prompt
payment and performance of all Obligations, each Borrower hereby grants a
security interest and collaterally assigns to Agent, for the benefit of Secured
Parties, all of such Borrower’s right, title and interest in, to and under all
now or hereafter existing leases of real Property to which such Borrower is a
party, whether as lessor or lessee, and all extensions, renewals, modifications
and proceeds thereof; provided, however, the foregoing provision shall exclude
any real Property lease (i) in which Borrower is expressly prohibited from
assigning or transferring its right, title and interest to such real Property
lease or (ii) in which such collateral assignment or grant of security interest
would cause a default thereunder, a loss of rights by such Borrower therein or
thereunder or an increase in the obligations of such Borrower (other than an
obligation to provide notice or other ministerial acts); provided, further that
in the event consent is obtained for such assignment and/or transfer, upon the
granting of the consent, the real Property lease so excluded from this
collateral assignment shall, by virtue of this proviso (without any act or
delivery by any Person), be then subject to the collateral assignment set forth
in this Section 7.4.2.
     7.5. Other Collateral.
          7.5.1. Commercial Tort Claims. Borrowers shall promptly notify Agent
in writing if any Borrower obtains knowledge that it holds a Commercial Tort
Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $1,000,000) and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to confer upon Agent (for
the benefit of Secured Parties) a duly perfected, first priority Lien upon such
claim.

 



--------------------------------------------------------------------------------



 



          7.5.2. Certain After-Acquired Collateral. Borrowers shall promptly
notify Agent in writing if, after the Restatement Effective Date, any Borrower
obtains any interest in any Collateral consisting of Deposit Accounts, Chattel
Paper, Documents, Instruments, Investment Property or Letter-of-Credit Rights,
and, upon Agent’s request, shall promptly take such actions as Agent deems
appropriate to effect Agent’s duly perfected, first priority (subject to
Permitted Liens) Lien upon such Collateral (which is not yet subject to a Lien
in favor of Agent), including obtaining any appropriate possession, control
agreement or Lien Waiver. Borrower Agent shall provide Agent, on a quarterly
basis, notification of any Intellectual Property or rights therein obtained
since the last day of the previous Fiscal Quarter, including the owner of such
Intellectual Property and a detailed description thereof. If any Collateral
(other than (i) Property in transit among locations of Borrowers, (ii) Inventory
out for processing, and (iii) Property out for repair or refurbishment or
Property in the possession of employees in the Ordinary Course of Business, in
each case with respect to this clause (iii), valued at less than $500,000), is
in the possession of a third party, at Agent’s request, Borrowers shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.
          7.5.3. Aircraft. The Obligations shall also be secured by a security
agreement granting Agent a security interest in any aircraft owned by Borrowers.
Such security agreement shall be duly recorded, at Borrowers’ expense, with the
International Registry (as defined in such security agreement) and with the
appropriate Federal Aviation Administration office, as applicable. If any
Borrower acquires any aircraft hereafter, Borrowers shall promptly notify Agent
of such acquisition and shall, within 60 days of Agent’s request, execute,
deliver and record a security agreement sufficient to create a first priority
Lien (subject to Permitted Liens) in favor of Agent on such aircraft, and shall
promptly deliver all other documents related thereto.
     7.6. No Assumption of Liability. The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of Borrowers relating to any
Collateral.
     7.7. Further Assurances. Promptly following written request, Borrowers
shall deliver such instruments, collateral assignments, or other documents or
agreements, and shall take such actions, as Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement. Each Borrower and Guarantor
authorizes Agent to file any financing statement that indicates the Collateral
as “all assets” or “all personal property” of such Borrower or Guarantor, as
applicable, or words to similar effect.
     7.8. Foreign Subsidiary Stock. The Collateral shall include only 65% of the
Voting Stock of any Foreign Subsidiary to the extent such Voting Stock secures
any Obligation.
SECTION 8. COLLATERAL ADMINISTRATION
     8.1. Borrowing Base Certificates. By the 20th day after the last day of
each prior Fiscal Month, Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business on the last day of the previous month and at such other
times as Agent may request. If at any time, Availability is less than
$12,500,000 on each day for five consecutive Business Days, until such time as
Availability has been greater than $12,500,000 on each day for more than 30
consecutive days, by the third

 



--------------------------------------------------------------------------------



 



Business Day of each week thereafter, Borrowers shall deliver an additional
report, in form and substance acceptable to Agent, reflecting Borrowers’ updated
gross accounts receivable, prepared as of the close of business on the last day
of the prior week. All calculations of Availability in any Borrowing Base
Certificate shall originally be made by Borrower Agent and certified by a Senior
Officer, provided that Agent may from time to time review and adjust any such
calculation in its Permitted Discretion (a) to reflect its reasonable estimate
of declines in value of any Collateral, due to collections received in the
Dominion Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Availability Reserve.
     8.2. Administration of Accounts.
          8.2.1. Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request. Each Borrower shall also provide to Agent, on or before the 20th
day after the last day of each prior Fiscal Month, a detailed aged trial balance
of all Accounts as of the end of the preceding Fiscal Month, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date.
With respect to any item delivered pursuant to this Section 8.2.1, each Borrower
shall also provide to Agent such additional documentation showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information on such periodic basis
as Agent may request. If Accounts in an aggregate face amount of $1,000,000 or
more cease to be Eligible Accounts, Borrowers shall notify Agent of such
occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof.
          8.2.2. Taxes. If an Account of any Borrower includes a charge for any
Taxes then due, Agent is authorized, in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Borrower and to
charge Borrowers therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrowers or with respect to
any Collateral.
          8.2.3. Account Verification. Whether or not a Default or Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Borrowers by mail, telephone or
otherwise. Borrowers shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
          8.2.4. Maintenance of Dominion Account. Borrowers shall maintain
Dominion Accounts pursuant to lockbox or other arrangements reasonably
acceptable to Agent. Borrowers shall obtain an agreement (in form and substance
reasonably satisfactory to Agent) from each lockbox servicer and Dominion
Account bank, establishing Agent’s control over and Lien in the lockbox or
Dominion Account, which may be exercised by Agent during any Cash Dominion
Trigger Period, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving or subordinating offset rights of
such servicer or bank, except for customary administrative charges. If a
Dominion Account is not maintained with Bank of America, Agent may, during any
Cash Dominion Trigger Period, require immediate transfer of

 



--------------------------------------------------------------------------------



 



all funds in such account to a Dominion Account maintained with Bank of America,
provided, however, that Borrowers may maintain a balance of no more than
$500,000 at any time in its master disbursement account. Agent and Lenders
assume no responsibility to Borrowers for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.
          8.2.5. Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account. Notwithstanding anything to the contrary contained
herein, the Obligors shall be entitled to maintain amounts of cash and Cash
Equivalents in petty cash (in an aggregate amount for all such accounts not to
exceed $500,000), trust, tax, employee benefit and payroll accounts which are
not Dominion Accounts.
     8.3. Administration of Inventory.
          8.3.1. Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent, on such periodic basis as
Agent may request. Each Borrower shall conduct a physical inventory in time and
manner consistent with such Borrower’s past practices (and on a more frequent
basis if requested by Agent when an Event of Default exists) and periodic cycle
counts consistent with historical practices, and shall provide to Agent a report
based on each such inventory and count promptly upon completion thereof,
together with such supporting information as Agent may request. Agent may
participate in and observe each physical count, provided that Agent shall be
reimbursed for its participation only in connection with inspections in
accordance with Section 10.1.1.
          8.3.2. Returns of Inventory. No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Overadvance
exists or would result therefrom; (c) Agent is promptly notified if the
aggregate Value of all Inventory returned in any Fiscal Month exceeds
$2,000,000; and (d) any net cash payment for such proceeds received by a
Borrower for a return is promptly remitted to Agent for application to the
Obligations without a corresponding commitment reduction.
          8.3.3. Acquisition, Sale and Maintenance. Each Borrower shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA, in each case except to the extent failure to comply
with any Applicable Law could not result in a Material Adverse Effect. No
Borrower shall sell any Inventory on consignment or approval or any other basis
under which the customer may return or require a Borrower to repurchase such
Inventory, except in the Ordinary Course of Business. Borrowers shall use, store
and maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity in all material respects
with all Applicable Law and shall make current rent payments (within applicable
grace periods provided for in leases) at all location where any material portion
of the Collateral is located.

 



--------------------------------------------------------------------------------



 



     8.4. Administration of Equipment.
          8.4.1. Records and Schedules of Equipment. Each Borrower shall keep
accurate and complete records of its Equipment, including kind, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form and
containing such detail as is satisfactory to Agent. Promptly upon request,
Borrowers shall deliver to Agent evidence of their ownership or interests in any
Equipment.
          8.4.2. Dispositions of Equipment. No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Agent,
other than (a) a Permitted Asset Disposition; and (b) replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.
          8.4.3. Condition of Equipment. The Equipment is in satisfactory
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of the Equipment is
preserved at all times, reasonable wear, tear, casualty and condemnation
excepted. No Borrower shall permit any Equipment to become affixed to real
Property unless any landlord or mortgagee delivers a Lien Waiver.
     8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrowers, including all Dominion Accounts as of
the Restatement Effective Date. Each Borrower shall take all actions necessary
to establish Agent’s control of each such Deposit Account (other than an account
exclusively used for payroll, payroll taxes, taxes, or employee benefits or an
account containing not more than $10,000 at any time (subject to the limitations
in Section 8.2.5)). Each Borrower shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Agent and
Second Lien Note Collateral Agent) to have control over a Deposit Account or any
Property deposited therein. Each Borrower shall promptly notify Agent of any
opening or closing of a Deposit Account and, with the consent of Agent, will
amend Schedule 8.5 to reflect same.
     8.6. General Provisions.
          8.6.1. Location of Collateral. All tangible items of Collateral, other
than Property (i) in transit, (ii) Inventory out for processing, or (iii) out
for repair, refurbishment, processing, or in the possession of employees in the
Ordinary Course of Business and in each case with respect to this clause
(iii) valued at less than $500,000, shall at all times other than in the
Ordinary Course of Business be kept by Borrowers at the business locations set
forth in Schedule 8.6.1 (as amended from time to time) except that Borrowers may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.7; and (b) (i) move Collateral to any location in the United
States, and (ii) move Collateral located in the United Kingdom or member state
of the European Union to another location in the United Kingdom, member state of
the European Union or the United States, in each case upon five Business Days
prior written notice to Agent.
          8.6.2. Insurance of Collateral; Condemnation Proceeds.
          (a) Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with

 



--------------------------------------------------------------------------------



 



endorsements and with insurers (with a Best Rating of at least A7, unless
otherwise approved by Agent) satisfactory to Agent. Agent agrees that the
insurance maintained by each Borrower on the Original Closing Date satisfies
this Section 8.6.2. All proceeds under each policy shall be payable to Agent.
From time to time upon request, Borrowers shall promptly following request,
deliver to Agent the certified copies of its insurance policies and updated
flood plain searches. Unless Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Agent as loss payee; (ii) to the
extent available requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) to the extent
available specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Borrower or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Borrower fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Agent, promptly as rendered, copies of all reports made to insurance companies.
While no Event of Default exists, Borrowers may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent in accordance
with Section 5.3.1(a). If an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims.
          (b) Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance or business interruption insurance) and any awards
arising from condemnation of any Collateral shall be paid to Agent in accordance
with Section 5.3.1(a). Any such proceeds or awards that relate to Inventory
shall be applied to payment of the Revolver Loans.
          8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
          8.6.4. Defense of Title to Collateral. Each Borrower shall at all
times defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens and other claims
or demands permitted to exist hereunder.
     8.7. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section 8.7. Agent, or Agent’s designee, may, without notice and in either its
or a Borrower’s name, but at the cost and expense of Borrowers:
          (a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control in accordance with the terms of the Loan Documents; and
          (b) During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or

 



--------------------------------------------------------------------------------



 



otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) to the extent a Borrower has rights sufficient to allow Agent to do so, use
information contained in any data processing, electronic or information systems
relating to Collateral; (x) make and adjust claims under insurance policies;
(xi) take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker’s acceptance or other instrument for which a
Borrower is a beneficiary; and (xii) take all other actions as Agent deems
appropriate to fulfill any Borrower’s obligations under the Loan Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments, Loans
and Letters of Credit, each Borrower represents and warrants that:
          9.1.1. Organization and Qualification. Each Obligor is duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization. Each Obligor is duly qualified, authorized to
do business and in good standing (if applicable) as a foreign corporation or
company in each jurisdiction where failure to be so qualified could reasonably
be expected to have a Material Adverse Effect.
          9.1.2. Power and Authority. Each Obligor is duly authorized to
execute, deliver and perform its Loan Documents. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law, Material Contract or Restrictive Agreement except to the extent
such violation or default could not reasonably be expected to result in a
Material Adverse Effect; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Obligor.
          9.1.3. Enforceability. Each Loan Document is a legal, valid and
binding obligation of each Obligor party thereto, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
          9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Obligor, its
name, its jurisdiction of organization, its authorized and issued Equity
Interests, the holders of its Equity Interests, and all agreements binding on
such holders with respect to their Equity Interests as of

 



--------------------------------------------------------------------------------



 



the Original Closing Date. Except as disclosed on Schedule 9.1.4, in the five
years preceding the Original Closing Date, no Obligor has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination. Each Borrower has good title to its Equity Interests in
its Subsidiaries, subject only to Agent’s Lien and other Permitted Liens, and
all such Equity Interests are duly issued, fully paid and non-assessable to the
extent applicable. Except as set forth on Schedule 9.1.4, as of the Original
Closing Date, there are no outstanding purchase options, warrants, subscription
rights, agreements to issue or sell, convertible interests, phantom rights or
powers of attorney relating to Equity Interests of any Obligor.
          9.1.5. Title to Properties; Priority of Liens. Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its material Real Estate, and good and marketable title to all of its
material personal Property, including all such Property reflected in any
financial statements delivered to Agent or Lenders, in each case free of Liens
except Permitted Liens and minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Property for its intended purposes. Each Borrower and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. To the extent required by the Loan
Documents, all Liens of Agent in the Collateral are duly perfected, valid and
enforceable first priority Liens, subject only to Permitted Liens and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such Property for its intended purposes;
provided, however, that for registered United States trademarks, United States
trademark applications, United States patents, United States patent
applications, and registered United States copyrights, the security interest
will be perfected upon filing, to the extent perfection of a security interest
can be accomplished by such a filing, of the Trademark Security Agreement with
the United States Patent and Trademark Office, the Patent Security Agreement
with the United States Patent and Trademark Office, or the Copyright Security
Agreement with the United States Copyright Office, and such perfected security
interest is enforceable as such against any and all creditors of and purchasers
from Obligors in the United States.
          9.1.6. Accounts. Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto. Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:
          (a) it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
          (b) it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
          (c) it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;
          (d) it is absolutely owing by the Account Debtor, without contingency
in any respect;

 



--------------------------------------------------------------------------------



 



          (e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
          (f) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected in Borrowers’ records related thereto and in the
reports submitted to Agent hereunder; and
          (g) to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
          9.1.7. Financial Statements. The consolidated balance sheets, and
related statements of income, cash flow and shareholder’s equity, of Borrowers
and Subsidiaries that have been and are hereafter delivered to Agent and
Lenders, are prepared in accordance with GAAP, and fairly present in all
material respects the financial positions and results of operations of Borrowers
and Subsidiaries at the dates and for the periods indicated, subject to, in the
case of monthly or quarterly balance sheets and related statements, to the
absence of footnotes and year end audit adjustments. All projections delivered
by the Obligors to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time, it being
acknowledged, and agreed by Lenders, however, that projections as to future
events are not viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results and
that the differences may be material. Since December 31, 2007, there has been no
change in the condition (financial or otherwise) of the Obligors, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect. The
Obligors and their Subsidiaries, taken as a whole, are Solvent.
          9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
          9.1.9. Taxes. Each Borrower and Subsidiary has filed all federal,
state, national, regional, provincial and material local tax returns and other
material reports and all other tax returns and reports and all state and foreign
income reports and declarations required by any Jurisdiction to which any of
them is subject that it is required by law to file, and has paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being Properly Contested or to
the extent permitted by Section 10.2.1(s) or 10.2.2(r). The provision for Taxes
on the books of each Borrower and Subsidiary is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.
          9.1.10. Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents

 



--------------------------------------------------------------------------------



 



other than such commissions and fees payable in connection with the Indenture
and transactions related thereto.
          9.1.11. Intellectual Property. Each Obligor owns or has the lawful
right to use all Intellectual Property necessary for the conduct of its business
to the knowledge of such Obligor without infringing or misappropriating any
Intellectual Property rights of others except to the extent that such failure to
own or have such rights to use or any conflict would not reasonably be expected
to result in a Material Adverse Effect. There is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Obligor or any of their Property (including any Intellectual Property that could
reasonably be expected to have a Material Adverse Effect). Except as disclosed
on Schedule 9.1.11, no Obligor pays or owes any Royalty or other compensation to
any Person with respect to any Intellectual Property (excluding “shrink-wrap”,
“click-wrap”, or other “off-the-shelf” software). All registered Intellectual
Property owned by any Obligor is shown on Schedule 9.1.11.
          9.1.12. Governmental Approvals. Each Borrower and Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except to the extent the failure to have such Governmental Approval
would not reasonably be expected to result in a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.
          9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law which could reasonably be expected to have a
Material Adverse Effect. No Inventory has been produced in violation of the
FLSA.
          9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, no Obligor’s past or present operations, Real Estate or other
Properties are subject to any federal, state or local investigation to determine
whether any remedial action of a material nature is needed to address any
environmental pollution, hazardous material or environmental clean-up. No
Obligor has received any Environmental Notice which would reasonably be expected
to result in a material liability to Borrowers. No Obligor has any contingent
liability with respect to any Environmental Release, environmental pollution or
hazardous material on any Real Estate now or previously owned, leased or
operated by it where such liability could reasonably be expected to result in a
Material Adverse Effect.
          9.1.15. Burdensome Contracts. No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect. No Borrower or Subsidiary is
party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15 as of the Original Closing Date or as otherwise permitted
pursuant to Section 10.2.15. No such Restrictive Agreement prohibits the
execution,

 



--------------------------------------------------------------------------------



 



delivery or performance of any Loan Document by an Obligor. The Obligations do
not exceed the Indenture Formula Amount.
          9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary.
          9.1.17. No Defaults. No event or circumstance has occurred or exists
that constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default (after giving effect to any cure or
grace period and waivers or amendments thereof), under any Material Contract or
any Restrictive Agreement. As of the Original Closing Date, there is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.
          9.1.18. ERISA.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter or prototype opinion from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would reasonably be expected to prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability that could
reasonably be expected to have a Material Adverse Effect; (iii) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
          (d) Except as disclosed on Schedule 9.18, with respect to any Foreign
Plan, (i) all employer and employee contributions required by law or by the
terms of the Foreign Plan

 



--------------------------------------------------------------------------------



 



have been made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
          9.1.19. Trade Relations. There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of the Borrowers taken as a whole.
          9.1.20. Labor Relations. Except as described on Schedule 9.1.20, as of
the Original Closing Date no Obligor is party to or bound by any collective
bargaining agreement, or material management agreement or consulting agreement.
Except as described on Schedule 9.1.20, as of the Original Closing Date there
are no material grievances, disputes or controversies with any union or other
organization of any Obligor’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining.
          9.1.21. Payable Practices. No Obligor has made any material change in
its historical accounts payable practices from those in effect on the Original
Closing Date.
          9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
          9.1.23. Margin Stock. No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.
          9.1.24. Tender Offer. The Tender Offer has been consummated as of the
Restatement Effective Date with each of the Third Lien Notes and Existing Senior
Notes accepted in the Tender Offer representing at least 50.1% of the principal
amount of the Third Lien Notes and at least 50.1% of the principal amount of the
Existing Senior Notes, and the supplemental indentures to the Third Lien
Indenture and the indenture governing the Existing Senior Notes have become
effective, the Agent has received evidence that the Liens securing the
obligations under each of the Third Lien Notes and the Existing Second Lien Term
Loan have been released, and the Existing Second Lien Term Loan has been paid in
full.

 



--------------------------------------------------------------------------------



 



     9.2. Complete Disclosure. No Loan Document (as amended or updated as
provided for herein)(including, without limitation, any financial statements
delivered to Agent or Lenders at any time) other than projections, budgets,
estimates and other forward looking statements, contains any untrue statement of
a material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
     10.1. Affirmative Covenants. As long as any Revolver Commitments or
Revolver Loans remain outstanding (other than contingent obligations or Letters
of Credit collateralized in a manner reasonably acceptable to Issuing Bank),
each Borrower shall, and shall cause each Subsidiary to:
          10.1.1. Inspections; Appraisals.
          (a) Permit Agent from time to time, subject (except when an Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records (other than
information which is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation of the Obligors to any other Person), and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense; provided, however, the Obligors
shall, absent a continuing Event of Default, be given the opportunity to be
present at any communications with their accountants. Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them. Agent may allow Borrower Agent to receive copies of any appraisals.
          (b) Reimburse Agent for all reasonable charges, costs and expenses of
Agent in connection with (i) examinations of any Obligor’s books and records or
any other financial or Collateral matters as Agent deems appropriate, up to
three times per Loan Year, and (ii) appraisals of Inventory, Equipment and Real
Estate up to two times in the Fiscal Year ending December 31, 2009 and up to one
time per calendar year thereafter; provided, however, that if an examination or
appraisal is initiated during an Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limits. Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Agent’s then standard charges for each day that an employee of
Agent or its Affiliates is engaged in any examination activities, and shall pay
the standard charges of Agent’s internal appraisal group. This Section 10.1.1
shall not be construed to limit Agent’s right to conduct examinations or to
obtain appraisals at any time in its discretion, nor to use third parties for
such purposes.
          10.1.2. Financial and Other Information. Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP in all material respects reflecting all
financial transactions; and furnish to Agent and Lenders:

 



--------------------------------------------------------------------------------



 



          (a) as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on a consolidated basis for Borrowers and Subsidiaries, which
consolidated statements shall be audited and certified (without qualification)
by any Big Four firm of independent certified public accountants of recognized
standing selected by Borrowers or such other firm reasonably acceptable to
Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent;
          (b) (i) prior to any Financial Reporting Trigger Date, as soon as
available, and in any event within 45 days after the end of each Fiscal Quarter
(but within 60 days after the last Fiscal Quarter in a Fiscal Year), unaudited
balance sheets as of the end of such Fiscal Quarter and the related statements
of income and cash flow for such Fiscal Quarter and for the portion of the
Fiscal Year then elapsed, on consolidated basis for Borrowers and Subsidiaries,
setting forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by a Senior Officer of the Company as prepared in accordance
with GAAP and fairly presenting in all material respects the financial position
and results of operations for such Fiscal Quarter and period, subject to normal
year-end adjustments and the absence of footnotes; and (ii) on or after any
Financial Reporting Trigger Date, as soon as available, and in any event within
30 days after the end of each Fiscal Month (but within 45 days after the last
Fiscal Month in a Fiscal Quarter and 60 days after the last Fiscal Month in a
Fiscal Year), unaudited balance sheets as of the end of such Fiscal Month and
the related statements of income and cash flow for such Fiscal Month and for the
portion of the Fiscal Year then elapsed, on consolidated basis for Borrowers and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by a Senior Officer of the Company as
prepared in accordance with GAAP and fairly presenting in all material respects
the financial position and results of operations for such Fiscal Month and
period, subject to normal year-end adjustments and the absence of footnotes
          (c) concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while an Event of
Default exists, (i) a Compliance Certificate executed by a Senior Officer of the
Company and (ii) a calculation of the Indenture Formula Amount.
          (d) concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrowers by their accountants in connection with such financial statements;
          (e) concurrently with delivery of financial statements under clause
(b) above, at the end of any Fiscal Quarter, a written report satisfactory in
form and scope to Agent, as to all Hedging Agreements entered into by any
Borrower or Guarantor, including, without limitation, detailed calculations with
respect to the conversion values of all currency exchange Hedging Agreements and
such other items as Agent, in its sole discretion, may from time to time
request;
          (f) not later than 30 days after the end of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow, Availability for the next Fiscal Year, month by month and for the
following Fiscal Years (through 2014), year by year;

 



--------------------------------------------------------------------------------



 



          (g) promptly following Agent’s request, a summary listing of each
Borrower’s trade payables, and a detailed trade payable aging, all in form
satisfactory to Agent;
          (h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
          (i) promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with any Pension Plan, and promptly following
Agent’s request, after the sending or filing thereof, copies of any annual
report to be filed in connection with each other Plan or Foreign Plan; and
          (j) such other reports and information (financial or otherwise,
including, without limitation, consolidating balance sheets, related statements
of income, cash flow and shareholder’s equity, but excluding any information
subject to the attorney-client privilege or other confidentiality arrangements
with third parties) promptly following Agent’s request therefor from time to
time in connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.
Promptly following retention of accountants for their annual audit, Borrowers
shall send a letter to the accountants, with a copy to Agent and Lenders,
notifying the accountants that one of the purposes for retaining their services
and obtaining audited financial statements is for use by Agent and Lenders.
Agent is authorized to send such notice if Borrowers fail to do so for any
reason.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 10.1.2 to Agent may be made available by Agent to Lenders by posting
such information on the Intralinks website on the Internet at
http://www.intralinks.com. Information delivered pursuant to this Section 10.1.2
may also be delivered by electronic communication pursuant to procedures
approved by Agent pursuant to Section 15.3 hereto. Information required to be
delivered pursuant to this Section 10.1.2 (to the extent not made available as
set forth above) shall be deemed to have been delivered to Agent on the date on
which such information has been posted on (i) Company’s website on the Internet
at http://www.cvgrp.com or (ii) are made available via EDGAR, or any successor
system of the SEC, on the Company’s Annual Report on Form 10-K, Quarterly Report
on Form 10-Q, or 8-K, as applicable. Information required to be delivered
pursuant to this Section 10.1.2 shall be in a format which is suitable for
transmission.
Unless (i) expressly marked by Borrowers as “PUBLIC” or (ii) copies of the
Company’s public filings with the SEC, any notice or other communication
delivered pursuant to this Section 10.1.2, or otherwise pursuant to this
Agreement, shall be deemed to contain material non-public information.
          10.1.3. Notices. Notify Agent (for further distribution to Lenders) in
writing, promptly after a Borrower’s obtaining knowledge thereof, of any of the
following that affects an Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not

 



--------------------------------------------------------------------------------



 



covered by insurance, if an adverse determination could have a Material Adverse
Effect; (b) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract; (c) any default under or termination
of a Material Contract, the Senior Notes, any Subordinated Debt, or any contract
that relates to Debt in any aggregate amount of $5,000,000 or more; (d) the
existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $1,000,000; (f) the assertion of any Intellectual Property Claim, if
an adverse resolution could have a Material Adverse Effect; (g) any violation or
asserted violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could reasonably be expected to
have a Material Adverse Effect; (h) any Environmental Release by an Obligor or
on any Property owned, leased or occupied by an Obligor that could reasonably be
expected to have a Material Adverse Effect; or receipt of any Environmental
Notice that could reasonably be expected to have a Material Adverse Effect or
materially impact the value of any Property of such Borrower; (i) the occurrence
of any ERISA Event that could reasonably be expected to have a Material Adverse
Effect; or (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants.
          10.1.4. Landlord and Storage Agreements. Promptly following request,
provide Agent with copies of all existing agreements, and promptly after
execution thereof provide Agent with copies of all future agreements, between an
Obligor and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any material Collateral may be kept or
that otherwise may possess or handle any material Collateral.
          10.1.5. Compliance with Laws. Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority, if, as required by
Environmental Law or necessary to preserve the value as a whole of such
Properties.
          10.1.6. Taxes. Pay and discharge all Taxes on or prior to the date
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested or permitted by Section 10.2.1(s) or 10.2.1(r).
          10.1.7. Insurance. In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent), with respect to the
Properties and business of Borrowers and Subsidiaries of such type (including
product liability, workers’ compensation, larceny, embezzlement, or other
criminal misappropriation insurance), in such amounts, and with such coverages
and deductibles as required pursuant to Section 8.6.2.
          10.1.8. Licenses. Keep each License materially affecting any
Collateral (including the manufacture, distribution or disposition of Inventory)
in full force and effect except (i) to the extent not otherwise required herein,
(ii) for any Permitted Asset Disposition or (iii) to the extent any failure to
so maintain such License would not reasonably be expected to

 



--------------------------------------------------------------------------------



 



result in a Material Adverse Effect (it being understood that a failure to
maintain or replace any license necessary in connection with the manufacture,
distribution or disposition of Inventory results in a Material Adverse Effect
unless such license is being abandoned in the reasonable business judgment of
Borrowers); pay all undisputed Royalties when due; and notify Agent of any known
default or known breach asserted by any Person to have occurred under any
material License.
          10.1.9. Future Subsidiaries. Notify Agent within five Business Days
(or such later date as agreed to by Agent) of any Person becoming a Subsidiary
and, if such Person is not a Foreign Subsidiary, cause such Subsidiary (other
than an Immaterial Subsidiary or an Excluded Receivables Subsidiary) to guaranty
the Obligations and to execute and deliver such documents, instruments and
agreements and to take such other actions as Agent shall require to evidence and
perfect a Lien in favor of Agent (for the benefit of Secured Parties) on all
assets of such Person, including delivery of such legal opinions, in form and
substance reasonably satisfactory to Agent, as it shall deem appropriate. If at
any time any Subsidiary that is an Immaterial Subsidiary as of the Restatement
Effective Date, shall cease to be an Immaterial Subsidiary, such Subsidiary
shall be required, no later than the last Business Day of the Fiscal Month
during which such Subsidiary is no longer an Immaterial Subsidiary, to guaranty
the Obligations in accordance with this Section 10.1.9.
          10.1.10. Post Closing Delivery of Amendment to Pledge Agreement and
Certificated Equity Interests. (a) Within 10 Business Days of the Restatement
Effective Date, Obligors shall have delivered to Agent a supplement to the
Pledge Agreement to update the schedules and annexes contained therein, in form
and substance reasonably acceptable to Agent; and (b) within 60 days of the
Restatement Effective Date, each Obligor shall have (i) delivered to Agent all
original certificated Equity Interests (along with instruments of transfer) for
any Pledged Equity Interests (as defined in the Pledge Agreement and subject to
the terms and conditions therein) pledged to Agent after giving effect to the
supplement contemplated in clause (a) above and not previously delivered, and
(ii) at the request of Agent, (A) caused any Pledged Equity Interests which are
uncertificated as of the Restatement Effective Date to become certificated and
subsequently delivered to Agent pursuant to the Pledge Agreement; provided that
no such action will be required with respect to any Pledged Equity Interest that
is not required to be certificated under Applicable Law governing the issuer of
such Pledged Equity Interest or (B) taken such other actions to perfect the
security interests of Agent in such uncertificated Pledged Equity Interests (as
defined in the Pledge Agreement) as Agent deems necessary.
     10.2. Negative Covenants. As long as any Revolver Commitments or
Obligations are outstanding, each Borrower shall not, and shall cause each
Subsidiary not to:
          10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist
any Debt, except:
          (a) the Obligations;
          (b) Subordinated Debt;
          (c) Permitted Purchase Money Debt;

 



--------------------------------------------------------------------------------



 



          (d) Borrowed Money and other Debt (other than the Obligations and
Subordinated Debt), but only to the extent identified on Schedule 10.2.1, and
outstanding on the Original Closing Date;
          (e) Bank Product Debt,
          (f) Permitted Contingent Obligations;
          (g) Refinancing Debt as long as each Refinancing Condition is
satisfied;
          (h) Debt under any Hedging Agreement to the extent such Hedging
Agreement is permitted by this Agreement;
          (i) Intercompany Debt incurred in the Ordinary Course of Business to
the extent permitted by Section 10.2.5, and (ii) Intercompany Debt owed to an
Obligor by an Excluded Receivables Subsidiary in connection with a sale of
receivables to such Excluded Receivables Subsidiary pursuant to a Qualified
Receivables Transaction;
          (j) Debt in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, export or import indemnitees or similar
instruments, customs bonds, governmental contracts, leases, surety appeal or
similar bonds and completion guarantees provided by an Obligor or Subsidiary in
the Ordinary Course of its Business;
          (k) Debt in respect of taxes, assessments or governmental charges to
the extent that payment thereof shall not at the time be required to be made in
accordance with Section 10.1.6;
          (l) Debt consisting of incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered in the Ordinary Course of
Business;
          (m) Debt in respect of netting services and overdraft protections or
other cash management services in connection with deposit accounts and
securities accounts, in each case in the Ordinary Course of Business;
          (n) Debt incurred by Foreign Subsidiaries that are not Obligors for
working capital purposes in an amount not to exceed $25,000,000 at any time
outstanding, so long as no Default or Event of Default exists or would result
therefrom;
          (o) Debt in connection with any Permitted Foreign Investment;
          (p) Contingent Obligations in respect of Debt of any Obligor otherwise
permitted under Section 10.2.1 incurred in the Ordinary Course of Business,
subject, if applicable, to Section 10.2.5;
          (q) Contingent Obligations of the Company and its Subsidiaries
incurred in connection with the guaranty of Debt extended to a Foreign
Subsidiary by Bank of America, N.A. or its Affiliates in an amount not to exceed
$5,000,000 in the aggregate at any time unless otherwise approved by Agent in
writing;

 



--------------------------------------------------------------------------------



 



          (r) Contingent Obligations of an Obligor in respect of leases for an
Obligor in an amount not to exceed $10,000,000 in the aggregate at any time;
          (s) Debt incurred in connection with the financing of insurance
premiums in the Ordinary Course of Business;
          (t) without duplication of any other Debt, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Debt permitted hereunder;
          (u) Debt that is not included in any of the preceding clauses of this
Section 10.2.1, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time;
          (v) Debt incurred by any Excluded Receivables Subsidiary in connection
with any Qualified Receivables Transaction provided that the Debt is
non-recourse to any Person other than the Excluded Receivables Subsidiary;
          (w) Debt consisting of the Third Lien Notes and Existing Senior Notes
to the extent not tendered in the Tender Offer, subject to the provisions of
Section 10.2.20; and
          (x) Debt incurred pursuant to the Second Lien Note Documents in an
aggregate principal amount not to exceed $250,000,000 (plus accrued interest and
payment in kind interest), in each case, including any Refinancing Debt thereof.
          10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any
of its Property, except the following (collectively, “Permitted Liens”):
          (a) Liens in favor of Agent;
          (b) Purchase Money Liens securing Permitted Purchase Money Debt;
          (c) Liens for Taxes not yet due or being Properly Contested;
          (d) contractual Liens and Liens imposed by law (other than Liens for
Taxes or imposed under ERISA) such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not yet due and payable or is
being Properly Contested, and (ii) such Liens do not materially impair the value
or use of the Property or materially impair operation of the business of any
Obligor;
          (e) Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), surety, stay customs and appeal bonds, statutory
obligations and other similar obligations, or arising as a result of progress
payments under government contracts;
          (f) Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
          (g) Liens arising by virtue of a judgment or judicial order against
any Obligor to the extent such judgment does not constitute an Event of Default;

 



--------------------------------------------------------------------------------



 



          (h) easements, rights-of-way, survey exceptions, title exceptions,
restrictions, covenants or other agreements of record, minor defects or other
irregularities in title and other similar charges or encumbrances on Real
Estate, that do not secure any monetary obligation and do not materially
interfere with the Ordinary Course of Business;
          (i) municipal and zoning ordinances, building and other land use laws
imposed by any governmental authority which are not violated in any material
respect by existing improvements or the present use of Property, or in the case
of any Real Estate subject to a mortgage, encumbrances disclosed in the title
insurance policy issued to, and reasonably approved by, Agent;
          (j) leases, subleases, licenses, sublicenses granted to others in the
Ordinary Course of Business;
          (k) any interest or title of a lessor or sublessor, licensor or
sublicensor under any lease or license not prohibited by this Agreement or the
other Security Documents;
          (l) normal and customary rights of setoff upon deposits or securities
in favor of depository institutions or brokerages, and Liens of a collecting
bank on payment items in the course of collection, bankers’ Liens securing
amounts owing to such bank with respect to overdrafts, cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that in no case shall such Liens secure (either
directly or indirectly) the repayment of any Debt (other than on account of such
overdrafts, netting or cash management);
          (m) Liens on insurance proceeds and deposits arising in the ordinary
course of business in connection with the financing of insurance premiums;
          (n) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by such
Person in the Ordinary Course of Business in accordance with the past practices
of such Person;
          (o) Liens on Property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Obligor or a Subsidiary
thereof (and not created in anticipation or contemplation thereof);
          (p) security given to a public or private utility or any Governmental
Authority as required in the Ordinary Course of Business;
          (q) the filing of financing statements solely as a precautionary
measure in connection with operating leases or consignments;
          (r) other Liens with respect to obligations that do not in the
aggregate exceed $1,000,000 at any time outstanding;
          (s) the replacement, extension or renewal of any Permitted Lien;
provided, that such Lien shall at no time be extended to cover any assets or
property other than such assets or property subject thereto on the Original
Closing Date or the date such Lien was incurred, as applicable;

 



--------------------------------------------------------------------------------



 



          (t) Liens granted in connection with Debt permitted by
Section 10.2.1(n) provided that such Liens attach only to Property of Foreign
Subsidiaries and not to any Collateral;
          (u) existing Liens shown on Schedule 10.2.2;
          (v) Liens granted to the Second Lien Note Collateral Agent pursuant to
the Second Lien Note Documents and any Refinancing Debt thereof, provided that
the Agent, for the benefit of the Lenders, has a first priority Lien (subject to
Permitted Liens) on such assets and the Liens in favor of the Second Lien Note
Collateral Agent are subordinated pursuant to the Intercreditor Agreement; and
          (w) Liens with respect to those Accounts and related rights and assets
subject to purchase pursuant to any Qualified Receivables Transaction.
          10.2.3. [RESERVED].
          10.2.4. Distributions; Upstream Payments. Make or declare any
Distributions other than, (a) Upstream Payments and (b) dispositions by Obligors
and Subsidiaries permitted hereunder.
          10.2.5. Restricted Investments. Make any Restricted Investment, other
than Permitted Foreign Investments, so long as no Default or Event of Default
exists or would result therefrom.
          10.2.6. Acquisitions. Make any Restricted Investment, other than, so
long as no Default or Event of Default exists or would result therefrom,
Permitted Acquisitions or Permitted Foreign Investments.
          10.2.7. Disposition of Assets. Make any Asset Disposition, except a
Permitted Asset Dispositions so long as (other than with respect to (i) sales of
Inventory in the Ordinary Course of Business and (ii) intercompany asset
transfers to the extent permitted hereunder) no Event of Default exists.
          10.2.8. [RESERVED].
          10.2.9. Restrictions on Payment of Certain Debt. Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to (a) any Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt (and a
Senior Officer of the Company shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied or waived); (b) the Second Lien Notes, other than
(i) payment of regularly scheduled interest and reimbursement for fees and
expenses of the trustee as provided therein, and (ii) in connection with
replacing the Second Lien Notes with Refinancing Debt, provided that the
Refinancing Conditions are met. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in no event shall there be any
restriction on the ability of Subsidiaries or Obligors to repay any intercompany
Debt owed to the Company.

 



--------------------------------------------------------------------------------



 



          10.2.10. Fundamental Changes. (a) Merge, combine or consolidate with
any Person, or liquidate, wind up its affairs or dissolve itself (unless, in the
case of any liquidation, winding up or dissolution, the assets of such entity
are transferred to its corporate parent), in each case whether in a single
transaction or in a series of related transactions, except for the UK
Restructuring and for mergers, consolidations, amalgamations or combinations of
(i) a wholly-owned Domestic Subsidiary (or National Seating Company) with
another wholly-owned Domestic Subsidiary (provided that if any such Subsidiary
is an Obligor, the Obligor will be the surviving company) or into a Borrower,
(ii) a Borrower with and into a Borrower, so long as, in the case of the
Company, the Company is the surviving entity, or (iii) a Foreign Subsidiary with
and into another Foreign Subsidiary, provided that if any such Subsidiary is an
Obligor, the Obligor will be the surviving company; or (b) unless 30 days’
advance written notice is given to Agent, (i) change its name or conduct
business under any fictitious name, (ii) change its tax, charter or other
organizational identification number, or (iii) change its form or state of
jurisdiction of organization.
          10.2.11. Subsidiaries. Form or acquire any Subsidiary after the
Original Closing Date, except in accordance with Sections 10.1.9, 10.2.5 or
10.2.6 and except for any Excluded Receivables Subsidiary, or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares.
          10.2.12. Organic Documents. Amend, modify or otherwise change any of
its Organic Documents as in effect on the Original Closing Date to the extent
such amendment, modification or change could reasonably be expected to result in
a Material Adverse Effect.
          10.2.13. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries.
          10.2.14. Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as permitted by GAAP and in accordance
with Section 1.2; or change its Fiscal Year without consent of Agent.
          10.2.15. Restrictive Agreements. Become a party to any Restrictive
Agreement, except (a) Restrictive Agreements in effect on the Original Closing
Date; (b) Restrictive Agreements relating to Debt permitted hereunder, as long
as the restrictions apply only to collateral for such Debt; (c) Restrictive
Agreements constituting customary restrictions on assignment, encumbrances or
subletting in leases and other contracts; (d) Restrictive Agreements
constituting customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 10.2.7 pending the
consummation of such sale; (e) Restrictive Agreements in effect at the time such
Subsidiary becomes a Subsidiary of a Borrower, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary of such
Borrower; (f) the documents described on Schedule 10.2.15, (g) the Second Lien
Note Documents as in effect on the date hereof (or otherwise executed in
connection with the closing of the Indenture) and as amended, restated,
supplemented or otherwise modified as permitted under the Intercreditor
Agreement, including any Refinancing Debt thereof, (h) any agreements evidencing
a Qualified Receivables Transaction, or (i) agreements related to working
capital Debt permitted under Section 10.2.1(n).
          10.2.16. Hedging Agreements. Enter into any Hedging Agreement, except
to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes.

 



--------------------------------------------------------------------------------



 



          10.2.17. Conduct of Business. Engage in any business, other than its
business as conducted on the Original Closing Date and any activities ancillary,
incidental, complementary or reasonably related thereto.
          10.2.18. Affiliate Transactions. Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated or otherwise
permitted by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered, and loans and advances
permitted by Section 10.2.5; (c) payment of customary directors’ fees and
indemnities; (d) transactions solely among (i) Obligors or (ii) non-Obligors;
(e) transactions with Affiliates that were consummated prior to the Original
Closing Date, as shown on Schedule 10.2.18; and (f) transactions with Affiliates
in the Ordinary Course of Business, upon fair and reasonable terms fully
disclosed to Agent and no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.
          10.2.19. Plans. Become party to any (i) Multiemployer Plan or
(ii) Foreign Plan (which would reasonably be expected to result in a material
liability to Borrowers), in each case other than any in existence on the
Original Closing Date.
          10.2.20. Third Lien Notes and Existing Senior Notes. The Company shall
have paid all outstanding obligations and liabilities owing in respect of the
Third Lien Notes and Existing Senior Notes in full on or before June 25, 2011.
          10.2.21. Amendments to Subordinated Debt or Indenture. Amend,
supplement or otherwise modify (i) any document, instrument or agreement
relating to any Subordinated Debt, if such modification (a) increases the
principal balance of such Debt (other than as a result of capitalization of fees
and interest), or increases any required payment of principal or interest (other
than as a result of capitalization of fees and interest), (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions, (c) shortens the final
maturity date or otherwise accelerates amortization, (d) increases the interest
rate, (e) modifies any covenant in a manner or adds any representation, covenant
or default that is more onerous or restrictive in any material respect (when
taken as a whole) for any Obligor, or that is otherwise materially adverse to
any Obligor or Lenders, or (f) results in the Obligations not being fully
benefited by the subordination provisions thereof; or (ii) the Indenture or any
other document to the extent such amendment, supplement or modification results
in the Obligations not constituting indebtedness permitted under
Section 4.03(b)(1) of the Indenture if applicable.
     10.3. Financial Covenants. As long as any Revolver Commitments or
Obligations are outstanding, Borrowers shall:
          10.3.1. Fixed Charge Coverage Ratio. During any Financial Covenant
Trigger Period, maintain a Fixed Charge Coverage Ratio of at least 1.10 to 1.0
as of the last day of any Fiscal Quarter and determined for the period
consisting of the most recent four Fiscal Quarters ended prior to the Financial
Covenant Trigger Date.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
     11.1. Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:

 



--------------------------------------------------------------------------------



 



          (a) a Borrower fails to pay any Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);
          (b) any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
          (c) a Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.6, 8.1, 8.2.4, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;
          (d) an Obligor breaches or fails to perform any covenant contained in
any Loan Documents (other than as specified in clauses (a), (b) and (c) above),
and such breach or failure is not cured (i) within five days for any such breach
or failure to perform any covenant contained in Section 7.4 of this Agreement,
and (ii) within 30 days for any such breach or failure to perform any other
covenant contained in any Loan Document, in each case after a Senior Officer of
such Obligor has knowledge thereof or receives notice thereof from Agent,
whichever is sooner;
          (e) a Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent except for immaterial Collateral with a value not in excess of
$1,000,000 at any time; or any Loan Document ceases to be in full force or
effect for any reason (other than a waiver or release by Agent and Lenders or
action or inaction by the Collateral Agent or as otherwise permitted hereunder);
          (f) any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $5,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;
          (g) other than any judgment disclosed on Schedule 11.1 (to the extent
the aggregate amount of any such judgment plus accrued interest thereon does not
exceed $2,500,000), any judgment or order for the payment of money is entered
against an Obligor in an amount that exceeds, individually or cumulatively with
all unsatisfied judgments or orders against all Obligors, $2,000,000 (net of any
insurance coverage therefor not denied in writing by the insurer);
          (h) an Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; there
is a cessation of any material part of an Obligor’s business for a material
period of time (other than as permitted hereunder); any material Collateral or
Property of an Obligor is taken or impaired through condemnation; an Obligor
agrees to or commences any liquidation, dissolution or winding up of its affairs
(except as otherwise permitted hereunder); or an Obligor is not Solvent;
          (i) an Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; or an Insolvency Proceeding is commenced against an Obligor
and: the Obligor consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by the Obligor, the petition
is not dismissed within 30 days after filing, or an order for relief is entered
in the proceeding;

 



--------------------------------------------------------------------------------



 



          (j) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability of an Obligor to a Pension Plan, Multiemployer Plan or
PBGC, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan; or
          (k) a Change of Control occurs.
     11.2. Remedies upon Default. If an Event of Default described in
Section 11.1(i) or (j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Revolver Commitments shall terminate, without any action by
Agent or notice of any kind. In addition, or if any other Event of Default
exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:
          (a) declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;
          (b) terminate, reduce or condition any Revolver Commitment, or make
any adjustment to the Borrowing Base;
          (c) require Obligors to Cash Collateralize LC Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); provided, that if
Borrowers are required to provide an amount of cash collateral pursuant to this
Section 11.2, such amount (to the extent not applied in accordance with
Section 5.6) shall be returned to Borrowers within three Business Days after all
Events of Default have been cured or waived; and
          (d) exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) subject to the terms of any Lease Agreement or Lease
Waiver, as applicable, enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by a Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may

 



--------------------------------------------------------------------------------



 



purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.
     11.3. License. For the purpose of enabling Agent, upon the occurrence and
during the continuance of an Event of Default, to exercise the rights and
remedies under Section 11.2 at such time as Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, Borrower hereby
grants to Agent a non-exclusive license (subject to the rights of third parties
and to the extent not prohibited in the case of licensed in Intellectual
Property and (i) in the case of trademarks, to sufficient rights to quality
control and inspection in favor of Borrower to avoid the risk of invalidation of
such trademarks, and (ii) in the case of trade secrets, to an obligation of
Agent to take steps reasonable under the circumstances to keep trade secrets
confidential to avoid the risk of invalidation of such trade secrets) to use,
license or sub-license (without payment of royalty or other compensation to any
Person) any or all Intellectual Property of Borrowers, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
     11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency)(other
than tax, payroll, trust or employee benefit accounts) at any time held and
other obligations (in whatever currency) at any time owing by Agent, Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of an
Obligor against any Obligations, irrespective of whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section 11.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
     11.5. Remedies Cumulative; No Waiver.
          11.5.1. Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.
          11.5.2. Waivers. No waiver or course of dealing shall be established
by (a) the failure or delay of Agent or any Lender to require strict performance
by Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure by the Obligors to satisfy any conditions precedent; or (c) acceptance
by Agent or any Lender of any payment or performance by an Obligor under any
Loan Documents in a manner other than that specified therein. It is expressly
acknowledged by

 



--------------------------------------------------------------------------------



 



Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
SECTION 12. AGENT
     12.1. Appointment, Authority and Duties of Agent.
          12.1.1. Appointment and Authority. Each Lender appoints and designates
Bank of America as Agent hereunder. Agent may, and each Lender authorizes Agent
to, enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any reserve, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.
          12.1.2. Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.
          12.1.3. Agent Professionals. Agent may perform its duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.
          12.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from Required Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.6 against all Claims that could be incurred by
Agent in connection with any act. Agent shall be entitled to refrain from any
act until it has received such

 



--------------------------------------------------------------------------------



 



instructions or assurances, and Agent shall not incur liability to any Person by
reason of so refraining. Instructions of Required Lenders shall be binding upon
all Lenders, and no Lender shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting in accordance with
the instructions of Required Lenders. Notwithstanding the foregoing,
instructions by and consent of all Lenders shall be required in the
circumstances described in Section 15.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Revolver
Commitment of one Lender without terminating the Revolver Commitments of all
Lenders. In no event shall Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.
     12.2. Agreements Regarding Collateral and Field Examination Reports.
          12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; (d) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of Agent pursuant to the Security Documents; or
(e) with the written consent of the Required Lenders. Lenders hereby authorize
Agent to execute and deliver any instruments, documents and agreements necessary
or desirable to evidence and confirm the release of any Collateral pursuant to
the foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Agent shall have no obligation whatsoever to any Lenders
to assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
          12.2.2. Possession of Collateral. Agent and Lenders appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
          12.2.3. Reports. Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for Agent with respect to any Obligor or Collateral (“Report”). Each Lender
agrees (a) that neither Bank of America nor Agent makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for any information contained in or omitted from any Report; (b) that the
Reports are not intended to be comprehensive audits or examinations, and that
Agent or any other Person performing any audit or examination will inspect only
specific information regarding Obligations or the Collateral and will rely
significantly upon Borrowers’ books and records as well as upon representations
of Borrowers’ officers and employees; and (c) to keep all Reports confidential
and strictly for such Lender’s internal use, and not to distribute any Report
(or the contents thereof) to any Person (except to such Lender’s Participants,
attorneys and

 



--------------------------------------------------------------------------------



 



accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender agrees to indemnify and hold harmless
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Report, as well as
from any Claims arising as a direct or indirect result of Agent furnishing a
Report to such Lender.
     12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
     12.4. Action Upon Default. Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Borrower specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding. Each Lender
hereby irrevocably authorizes Agent, based upon the instruction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including pursuant to
Sections 9-610 or 9-620 of the Bankruptcy Code, at any sale thereof conducted
under the provisions thereof (including Section 363 of the Bankruptcy Code) or
any applicable bankruptcy, insolvency, reorganization or other similar law
(whether domestic or foreign) now or hereafter in effect, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.
     12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction
of any Obligation, whether through set-off or otherwise, in excess of its share
of such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.
     12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND
HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE

 



--------------------------------------------------------------------------------



 



INCURRED BY OR ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES
TO OR ARISES FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS
AGENT). In Agent’s discretion, it may reserve for any such Claims made against
an Agent Indemnitee, and may satisfy any judgment, order or settlement relating
thereto, from proceeds of Collateral prior to making any distribution of
Collateral proceeds to Lenders. If Agent is sued by any receiver, bankruptcy
trustee, debtor-in-possession or other Person for any alleged preference or
fraudulent transfer, then any monies paid by Agent in settlement or satisfaction
of such proceeding, together with all interest, costs and expenses (including
attorneys’ fees) incurred in the defense of same, shall be promptly reimbursed
to Agent by each Lender to the extent of its Pro Rata share.
     12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
     12.8. Successor Agent and Co-Agents.
          12.8.1. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and in each case (provided no Event of Default exists) is
reasonably acceptable to Borrowers. If no successor agent is appointed prior to
the effective date of the resignation of Agent, then Agent may appoint a
successor agent from among Lenders. Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 15.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.

 



--------------------------------------------------------------------------------



 



          12.8.2. Separate Collateral Agent. It is the intent of the parties
that there shall be no violation of any Applicable Law denying or restricting
the right of financial institutions to transact business in any jurisdiction. If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent; provided such collateral agent or co-collateral agent is
reasonably acceptable to Borrowers (unless an Event of Default exists). If Agent
so appoints a collateral agent or co-collateral agent, each right and remedy
intended to be available to Agent under the Loan Documents shall also be vested
in such separate agent. Every covenant and obligation necessary to the exercise
thereof by such agent shall run to and be enforceable by it as well as Agent.
Lenders shall execute and deliver such documents as Agent deems appropriate to
vest any rights or remedies in such agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Agent until
appointment of a new agent.
     12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations and
in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.
     12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting
Lender, (b) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and Required Lenders consented, then,
in addition to any other rights and remedies that any Person may have, Agent
may, by notice to such Lender within 10 days after such event, require such
Lender to assign all of its rights and obligations under the Loan Documents to
Eligible Assignee(s) specified by Agent, pursuant to appropriate Assignment and
Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
Lender fails to execute same. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).
     12.11. Remittance of Payments and Collections.

 



--------------------------------------------------------------------------------



 



          12.11.1. Remittances Generally. All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00 a.m.
on a Business Day, payment shall be made by Lender not later than 2:00 p.m. on
such day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
          12.11.2. Failure to Pay. If any Lender fails to pay any amount when
due by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent, nor shall
any Defaulting Lender be entitled to interest on any amounts held by Agent
pursuant to Section 4.2.
          12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Lender that received it. If Agent determines at any time that an
amount received under any Loan Document must be returned to an Obligor or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
     12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
     12.13. Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

 



--------------------------------------------------------------------------------



 



     12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person other than as set forth in Section 12.8. As between Borrowers and Agent,
any action that Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by Lenders.
SECTION 13. COLLECTION ALLOCATION MECHANISM
     13.1. [RESERVED].
SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     14.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, Lenders, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 14.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
     14.2. Participations.
          14.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Revolver
Commitment for all purposes, all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with the Loan Documents. Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Agent and the other Lenders or Obligors shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.
          14.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (i) forgives principal
(other than mandatory prepayments), interest or fees (other than wavier of
default interest), (ii) reduces the stated interest rate or fees payable with
respect to any Loan or Revolver Commitment in which such Participant has an
interest (other than wavier of default interest), (iii) postpones the Commitment
Termination Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Revolver Commitment, or
(iv) releases any Borrower, Guarantor or substantial portion of the Collateral
(except as otherwise permitted herein).

 



--------------------------------------------------------------------------------



 



          14.2.3. Benefit of Set-Off. Borrowers agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.
     14.3. Assignments.
          14.3.1. Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
          14.3.2. Effect; Effective Date. Upon delivery to Agent of an
assignment notice substantially in the form of Exhibit D and a processing fee of
$3,500 (unless otherwise agreed by Agent in its discretion), the assignment
shall become effective as specified in the notice, if it complies with this
Section 14.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder (provided that any liability of Borrowers to
such assignee under Section 3.7, 3.8 and 5.9 shall be limited to the amount, if
any, that would have been payable thereunder by Borrowers in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law occurring after the date of such assignment). Upon consummation of an
assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.
SECTION 15. MISCELLANEOUS
     15.1. Consents, Amendments and Waivers.
          15.1.1. Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

 



--------------------------------------------------------------------------------



 



          (a) without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
          (b) without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;
          (c) without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Revolver Commitment
of such Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (other than waiver of default
interest or waiver of any Default or Event of Default); and
          (d) without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Sections 5.6 or 15.1.1; (iii) amend the definitions of Borrowing Base, Pro Rata
or Required Lenders; (iv) increase any advance rate or increase total Revolver
Commitments; (vi) release Collateral with a book value greater than $10,000,000
during any calendar year, except as contemplated by the Loan Documents; or
(vii) release any Obligor from liability for any Obligations, if such Obligor is
Solvent at the time of the release except as permitted by the Loan Documents.
          15.1.2. Limitations. The agreement of Borrowers shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification, amendment,
supplement, extension or restatement of any other Loan Document. Any waiver or
consent granted by Agent or Lenders hereunder shall be effective only if in
writing and only for the matter specified.
          15.1.3. Payment for Consents. No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.
          15.1.4. Technical Amendments. Notwithstanding anything to the contrary
contained in Section 15.1, if Agent and Borrowers shall have jointly identified
any error of a technical nature in any provision of the Loan Documents, then
Agent and Borrowers shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.
     15.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a

 



--------------------------------------------------------------------------------



 



court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee or a Claim solely among the Indemnitees.
     15.3. Notices and Communications.
          15.3.1. Notice Address. Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Restatement
Effective Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 15.3. Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Agent pursuant to Section 2.1.4,
2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until actually received by the
individual to whose attention at Agent such notice is required to be sent. Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower Agent shall be
deemed received by all Borrowers.
          15.3.2. Electronic Communications; Voice Mail. Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution and delivery of executed signature pages, matters permitted under
Section 4.1.4 and such other communications as agreed by Agent. Agent and
Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.
          15.3.3. Non-Conforming Communications. Agent and Lenders may rely upon
any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
     15.4. Performance of Borrowers’ Obligations. Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, with, unless an Event
of Default is continuing, five days prior notice to Borrower, pay any amount or
do any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 15.4 shall be reimbursed to Agent by Borrowers, promptly following
demand, with interest from the date incurred to the date of payment thereof at
the Default Rate applicable to Base Rate Loans. Any

 



--------------------------------------------------------------------------------



 



payment made or action taken by Agent under this Section 15.4 shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
     15.5. Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
     15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
     15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
     15.8. Counterparts. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Loan Agreement shall become effective
when Agent has received counterparts bearing the signatures of all parties
hereto. Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
     15.9. Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     15.10. Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.
     15.11. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of

 



--------------------------------------------------------------------------------



 



the transactions contemplated by the Loan Documents; (b) each of Agent, Lenders,
their Affiliates and any arranger is and has been acting solely as a principal
in connection with this credit facility, is not the financial advisor, agent or
fiduciary for Borrowers, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their Affiliates.
To the fullest extent permitted by Applicable Law, each Borrower hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by a Loan Document.
     15.12. Process Agent. Without prejudice to any other mode of service
allowed under any relevant law, each Borrower:
(i) irrevocably appoints National Registered Agents, Inc. as its agent for
service of process in relation to any proceedings before the Illinois courts in
connection with any Loan Document; and
(ii) agrees that failure by an agent for service of process to notify the
relevant Borrower of the process will not invalidate the proceedings concerned.
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf of all the
Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to Agent. Failing this,
Agent may appoint another agent for this purpose.
     15.13. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below) with the same
degree of care that it uses to protect its confidentiality information, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep such Information
confidential) involved in the transaction; (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or similar legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section 15.5, to
any Transferee or, any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 15.5 or (ii) is available to Agent, any Lender, Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Borrowers. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Borrowers and a general description of Borrowers’
businesses, and may use Borrowers’ logos, trademarks, product photographs or
name in advertising materials. As used herein, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business or to the Collateral that is identified as

 



--------------------------------------------------------------------------------



 



confidential when delivered. Any Person required to maintain the confidentiality
of Information pursuant to this Section 15.5 shall be deemed to have complied if
it exercises the same degree of care to maintain the confidentiality of such
Information that it accords its own confidential information. Each of Agent,
Lenders and Issuing Bank acknowledges that (i) Information may include material
non-public information concerning an Obligor or Subsidiary; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law, including federal and state securities laws.
This Section 15.13 shall survive Full Payment of the Obligations.
     15.14. Certifications Regarding Second Lien Notes. Borrowers certify to
Agent and Lenders that neither the execution or performance of the Loan
Documents nor the incurrence of any Obligations by Borrowers violates the Second
Lien Notes or the Indenture, including Section 4.03(b)(1) thereof. Agent may
condition Borrowings, Letters of Credit and other credit accommodations under
the Loan Documents from time to time upon Agent’s receipt of evidence that the
Revolver Commitments and Obligations continue to be permitted under the
Indenture at such time.
     15.15. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     15.16. Consent to Forum.
          15.16.1. EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
ILLINOIS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
     15.17. Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession

 



--------------------------------------------------------------------------------



 



or control of any Collateral (except as required under the Loan Documents);
(d) any bond or security that might be required by a court prior to allowing
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Agent or any Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agent and Lenders entering
into this Agreement and that Agent and Lenders are relying upon the foregoing in
their dealings with Borrowers. Each Borrower has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
     15.18. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
     15.19. Effect of Amendment and Restatement; Schedules. This Agreement is
intended to amend the Original Loan Agreement, without novation, and solely for
convenience of reference, to restate it. For the avoidance of doubt, this
Agreement shall not become effective until the satisfaction (or waiver) of the
requirements set forth in Section 6.2 and the occurrence of the Restatement
Effective Date. The Company and each other Obligor hereby acknowledge, certify
and agree that the “Obligations” outstanding under and as defined in the
Original Loan Agreement as of the Restatement Effective Date, continue to remain
Obligations outstanding under this Agreement. Except as expressly modified
herein, all of the terms and provisions of the Original Loan Agreement shall
continue to apply for the periods prior to the Restatement Effective Date,
including any determinations of payment dates, interest rates, compliance with
covenants and other obligations, accuracy of representations and warranties,
Events of Default or any amount payable to Agent or Lenders. From and after the
Restatement Effective Date, all references in the Notes and other Loan Documents
to (i) the “Loan Agreement” shall be deemed to include references to this
Agreement, and (ii) the “Lenders” or “Agent” shall mean such terms as defined in
this Agreement. As to all periods occurring on or after the Restatement
Effective Date, all of the covenants in the Original Loan Agreement shall be of
no further force and effect (with respect to such periods), it being understood
that all obligations of Borrowers under the Original Loan Agreement shall be
governed by this Agreement from and after the Restatement Effective Date. Upon
the effectiveness of this Agreement, the Schedules to the Original Credit
Agreement, as amended, supplemented or otherwise modified after the Original
Closing Date but prior to the Restatement Effective Date, shall constitute the
Schedules hereto, other than Schedule 1.1, Schedule 7.4, Schedule 8.5, Schedule
9.1.11, Schedule 9.1.14, Schedule 9.1.16, Schedule 10.2.1, Schedule 10.2.7 and
Schedule 10.2.15 to this Agreement which are hereby amended and restated in form
set forth after the signature pages to this Agreement.
     15.20. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, any Lien and security interests granted to Agent pursuant to this
Agreement or any Security

 



--------------------------------------------------------------------------------



 



Documents and the exercise of any right or remedy by Agent under the Credit
Agreement or any of the Security Documents is subject to the provisions of the
Intercreditor Agreement.
[Remainder of page intentionally left blank; signatures begin on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date set forth above.

            BORROWERS:

COMMERCIAL VEHICLE GROUP, INC.
      By:   /s/ Chad M. Utrup       Name:   Chad M. Utrup        Title:  
Address: Chief Financial Officer

7800 Walton Parkway
New Albany, OH 43054
Attn: Chief Financial Officer
Telecopy: (614) 289-5365        NATIONAL SEATING COMPANY
CVG CS LLC
MONONA CORPORATION
MONONA WIRE CORPORATION
MONONA (MEXICO) HOLDINGS LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
CVG OREGON, LLC
CVS HOLDINGS, INC.
SPRAGUE DEVICES, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG EUROPEAN HOLDINGS, LLC
CVG LOGISTICS, LLC
CVG ALABAMA, LLC
      By:   /s/ Chad M. Utrup       Name:   Chad M. Utrup        Title:   Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            AGENT AND LENDERS:

BANK OF AMERICA, N.A.,
as Agent and Lender
      By:   /s/ Philip Nomura       Name:   Philip Nomura        Title:  
Address: Vice President

135 S. LaSalle, 4th Floor
Chicago, IL 60603
Telecopy: (312) 904-7190   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1
to
Loan and Security Agreement
REVOLVER COMMITMENTS OF LENDERS

          Lender   Revolver Commitment  
Bank of America, N.A.
  $ 40,000,000.00  

 